Exhibit 10.1

Execution Version

STOCK PURCHASE AGREEMENT

AMONG

PEARLSTEIN ASSOCIATES, LLC,

BLUESTONE AGENCY, INC.

and

AMERICAN SAFETY HOLDINGS CORP.

Dated as of April 30, 2012



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of April 30, 2012 (this “Agreement”), by and
among American Safety Holdings Corp., a Georgia corporation (the “Buyer”),
Pearlstein Associates, LLC, a South Carolina limited liability company (the
“Seller”), and Bluestone Agency, Inc., an Arizona corporation (the “Company”).

WHEREAS, the Seller owns all of the shares of capital stock of the Company (the
“Shares”):

WHEREAS, the Seller desires to sell to the Buyer and the Buyer desires to
purchase from the Seller the Shares, all on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed among the parties hereto as follows:

ARTICLE 1

DEFINITIONS

In this Agreement, the following terms have the meanings specified or referred
to in this Article 1 and shall be equally applicable to both the singular and
plural forms. Any agreement referred to below shall mean such agreement as
amended, supplemented and modified from time to time prior to the Closing to the
extent permitted by the applicable provisions thereof and by this Agreement.

“Acquisition Costs” has the meaning specified in Section 2.3(c).

“Actuary’s Final Best Estimate” has the meaning specified in Section 8.7(a).

“Additional Deferred Payment Amount” has the meaning specified in
Section 2.2(b)(v).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such Person. For purposes of this definition, control
of a Person means the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person whether by Contract or
otherwise.

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or any analogous combined, consolidated or unitary group defined under
state, local or foreign income Tax law).

“Agreement” has the meaning specified in the first paragraph of this Agreement.

“Ancillary Agreements” means the Seller Ancillary Agreements, the Buyer
Ancillary Agreements and the Company Ancillary Agreements.



--------------------------------------------------------------------------------

“Balance Sheet” means the audited balance sheet of the Company as of
December 31, 2011.

“Balance Sheet Date” means the date of the Balance Sheet.

“Benefit Plan” means any material bonus, incentive compensation, deferred
compensation, pension, profit sharing, retirement, supplemental retirement,
stock purchase, stock option, stock ownership, stock appreciation rights,
phantom stock, leave of absence, layoff, vacation or sick day or dependent care,
legal services, cafeteria, life, health, accident, disability, workmen’s
compensation, supplemental unemployment benefit, or other insurance, severance,
separation, or change in control or other employee benefit plan, program,
agreement or policy of any kind, whether for the benefit of a single individual
or more than one individual including, but not limited to, any “employee benefit
plan” within the meaning of Section 3(3) of ERISA, established or to which
contributions have at any time been made by the relevant Person, or under which
any employee or former employee or the relevant Person is covered, is eligible
for coverage or has benefit rights.

“Bluestone Premium” has the meaning specified in Section 2.3(c).

“Bluestone Subproducers” has the meaning specified in Section 2.3(c).

“Bluestone Underwriters” has the meaning specified in Section 2.3(c).

“Books and Records” has the meaning specified in Section 2.2(c)(iii).

“Business” means the business conducted by the Company as of the date hereof of
developing, underwriting and marketing standard and non-standard commercial and
contract surety products that are sold through a network of retail and wholesale
agents.

“Business Employees” has the meaning specified in Section 8.1 (a).

“Buyer” has the meaning specified in the first paragraph of this Agreement.

“Buyer Ancillary Agreements” means all agreements, certificates, instruments and
documents being or to be executed and delivered by the Buyer under this
Agreement or in connection with the transactions contemplated hereby.

“Buyer Change of Control Transaction” means any (i) sale or other disposition of
all or substantially all of the assets of the Buyer (measured as of its most
recent publicly available balance sheet and on a consolidated basis), (ii) a
consolidation or merger of the Buyer with or into any other Person, or any other
corporate reorganization, in which the shareholders of the Buyer immediately
prior to such consolidation, merger or reorganization own less than fifty
percent (50%) of the outstanding voting power of the surviving entity (or its
parent) following the consolidation, merger or reorganization, or (iii) any
transaction or series of related transactions in which in excess of fifty
percent (50%) of the Buyer’s outstanding voting power is transferred.

 

1



--------------------------------------------------------------------------------

“Buyer Group Member” means the Buyer and its Affiliates and their respective
successors and assigns.

“Carried Reserves” has the meaning specified in Section 8.7(a).

“Closing” has the meaning specified in Section 3.1.

“Closing Date” has the meaning specified in Section 3.1.

“Closing Payments” has the meaning specified in Section 2.2(a).

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended and supplemented from time to time, or any
successors thereto.

“Company” has the meaning specified in the first paragraph of this Agreement.

“Company Ancillary Agreements” means all agreements, certificates, instruments
and documents being or to be executed and delivered by the Company under this
Agreement or in connection with the transactions contemplated hereby, excluding
the Employment Agreements.

“Company Employees” has the meaning specified in Section 5.14(a).

“Company Indebtedness” means (i) the indebtedness of the Company to each of the
Federal Savings Bank, Wells Fargo Bank, Focus on Innovation, Cheryl Enos and
Barry Pearlstein, plus accrued and unpaid interest, as at the Closing Date, and
(ii) any indebtedness incurred by the Company following the date hereof and
prior to the Closing pursuant to Section 7.6(a).

“Confidentiality Agreement” means that certain letter agreement between the
Subsidiary and American Safety Casualty Insurance Company, dated November 29,
2011.

“Contract” means, with respect to any Person, any indentures, indebtedness,
contracts, leases, agreements, instruments, undertakings and other commitments,
whether written or oral, to which such Person is a party or by which such Person
or such Person’s properties are bound.

“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, provincial, local or other court or tribunal or any
administrative body and any award in any arbitration proceeding.

“Declaratory Judgment Expenses” has the meaning specified in Section 2.3(c).

“Deferred Purchase Price” has the meaning specified in Section 2.2(b).

 

2



--------------------------------------------------------------------------------

“Deferred Purchase Price Payment” has the meaning specified in Section 2.2(b).

“Disclosure Schedule” means the disclosure schedule attached hereto which is
arranged in paragraphs corresponding to the numbered and lettered sections
contained in this Agreement, and the disclosures in any section of the
Disclosure Schedule shall be deemed to be disclosed and incorporated in all
other sections of the Disclosure Schedule where the relevance of such disclosure
is reasonably apparent from the text or the disclosure.

“Earnout Period” has the meaning specified in Section 2.2(b).

“Employment Agreements” has the meaning specified in Section 3.6.

“Encumbrance” means any material lien (including any Tax lien), encumbrance,
security interest, mortgage, pledge, option or conditional sale or other title
retention agreement.

“Environmental Law” means all Requirements of Law and all Court Orders relating
to the protection of the environment, generation, storage, transportation,
handling, recycling and disposal of Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity which is considered a single employer with
the Seller, the Company or the Subsidiary under Section 4001 of ERISA or
Section 414 of the Code.

“Escrow Account” means an interest bearing escrow account to hold the Escrow
Amount maintained by the Escrow Agent pursuant to the Escrow Agreement.

“Escrow Agent” has the meaning specified in the Escrow Agreement.

“Escrow Agreement” means the Escrow Agreement to be executed and delivered at
the Closing by and among the Buyer, the Seller and the Escrow Agent.

“Escrow Amount” has the meaning specified in Section 2.2(a)(iii).

“Escrow Release Date” has the meaning specified in Section 11.3(d).

“Expenses” means any and all reasonable out of pocket costs, fees and expenses
incurred in connection with investigating, defending or asserting any claim,
action, suit or proceeding incident to any matter indemnified against hereunder
(including, without limitation, court filing fees, court costs, arbitration fees
or costs, witness fees, and reasonable fees and disbursements of legal counsel,
paralegals, investigators, expert witnesses, accountants and other
professionals), but excluding any overhead or cost of employee time of the
Indemnified Party.

“Financial Statements” means the Balance Sheet and the related audited
statements of operations, stockholders’ equity and cash flows for the year ended
December 31, 2011.

 

3



--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles which are
applicable as at the date on which any calculation made hereunder is to be
effective or as at the date of any financial statements referred to herein.

“Generally Accepted Actuarial Principles and Methodologies” means, at any time,
the then current Actuarial Standards of Practice adopted by the Actuarial
Standards Board of the American Academy of Actuaries.

“Governmental Body” means any foreign, federal, state, provincial, regional,
municipal, local or other governmental or administrative authority or regulatory
body.

“Hazardous Substance” means any substance whether solid, liquid, gaseous or any
combination of the foregoing which is regulated pursuant to any Environmental
Law.

“Indemnification Claim Notice” has the meaning specified in Section 11.4(a).

“Indemnified Party” has the meaning specified in Section 11.4(a).

“Indemnifying Party” has the meaning specified in Section 11.4(a).

“Independent Actuary” has the meaning specified in Section 8.7(a).

“Initial Best Estimate” has the meaning specified in Section 8.7(a).

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (i) patents, patent applications and patent disclosures;
(ii) plant variety protection certificates and plant variety protection
applications; (iii) trade secrets in seed and other genetic material, including
inbred parent lines and hybrid varieties; (iv) trademarks, service marks, trade
dress, trade names, corporate names, logos and slogans (and all translations,
adaptations, derivations and combinations of the foregoing) and Internet domain
names; (v) copyrights and copyrightable works; (vi) registrations and
applications for any of the foregoing; (vii) trade secrets, confidential
information, know-how and inventions; and (viii) computer software (including,
without limitation, source code, executable code, data, databases and
documentation).

“Knowledge” means, with respect to any representation, warranty or statement in
this Agreement that is qualified by the Company’s “Knowledge,” the actual
knowledge, after due inquiry, of the Management Employees.

“Legal Proceeding” shall mean any action, suit, arbitration, claim or
investigation by or before any Governmental Body, any arbitration or alternative
dispute resolution panel, or any other legal, administrative or other
proceeding.

“Licenses” means all licenses, permits, certificates of authority, variances,
authorizations, approvals, registrations, franchises, orders and similar
consents issued by any Governmental Body or other Person; provided, that the
term Licenses shall not include any licenses, permits, certificates of
authority, variances, authorizations, approvals, registrations, franchises,
orders or similar consents regarding Intellectual Property.

 

4



--------------------------------------------------------------------------------

“Loss Adjustment Expenses” has the meaning specified in Section 2.3(c).

“Loss Reserves” means all reserves for losses, including, without limitation,
case reserves, reserves for incurred by not reported losses and loss adjustment
expenses, both allocated and unallocated, and also any adjustments to such items
on account of reinsurance, salvage and subrogation collected or receivable in
accordance with GAAP, calculated in a manner consistent with Generally Accepted
Actuarial Principles and Methodologies and not inconsistent with the past
practices of the Subsidiary.

“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, damages, deficiencies or other charges
(together with interest and penalties thereon, if any); provided. Losses shall
not include any consequential, special, indirect or punitive damages, including
loss of future revenue or income, loss measured by any multiple or loss of
business reputation or opportunity relating to a breach or alleged breach of
this Agreement.

“Management Employees” has the meaning specified in Section 3.6.

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that is materially adverse to the financial condition,
business, assets or results of operations of the Company and the Subsidiary
taken as a whole; provided, however, that none of the following shall be deemed
in themselves, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been or
will be, a Material Adverse Effect: (a) any adverse change, effect, event,
occurrence, state of facts or development attributable to the announcement or
pendency of the transactions contemplated by this Agreement; (b) any adverse
change, effect, event, occurrence, state of facts or development attributable to
conditions affecting the property and casualty insurance industry in general or
the surety industry in particular, the U.S. economy as a whole or the capital
markets in general or the markets in which the Company operates; (c) any adverse
change, effect, event, occurrence, state of facts or development attributable to
a commencement of a war or other hostilities or armed hostilities, an act of
terrorism or other national or international calamity involving the United
States generally; (d) any adverse change, effect, event, occurrence, state of
facts or development resulting from or relating to compliance with the terms of,
or the taking of any action required by, this Agreement; (e) any adverse change,
effect, event, occurrence, state of facts or development arising from or
relating to any change in accounting requirements or principles or any change in
applicable laws, rules or regulations or the interpretation thereof or (f) any
adverse change, effect, event, occurrence, state of facts or development arising
from or relating to actions required to be taken under applicable laws, rules,
regulations, contracts or agreements.

“Maximum Initial Deferred Payment” has the meaning specified in Section 2.2(b).

“Net Earned Premium” has the meaning specified in Section 2.3(c).

 

5



--------------------------------------------------------------------------------

“Net Losses” has the meaning specified in Section 2.3(c).

“Other Underwriting Expenses” has the meaning specified in Section 2.3(c).

“Outside Accountant” has the meaning specified in Section 2.5(b).

“Permitted Encumbrance” means: (a) statutory liens for Taxes, which are not yet
due and payable or are being contested in good faith by appropriate proceedings,
(b) statutory or common law liens to secure landlords, lessors or renters under
leases or rental agreements confined to the premises rented and assets located
in such premises, (c) deposits or pledges made in connection with, or to secure
payment of, worker’s compensation, unemployment insurance, old age pension or
other social security programs mandated under applicable Requirements of Laws,
(d) statutory or common law liens in favor of carriers, warehousemen, mechanics
and materialmen to secure claims for labor, materials or supplies and other like
liens, (e) restrictions on transfer of securities imposed by applicable state
and federal securities laws and (f) Encumbrances listed in Section 5.11 of the
Disclosure Schedule.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or Governmental Body.

“Pre-Tax Underwriting Income” has the meaning specified in Section 2.3(c).

“Pre-Tax Underwriting Income Statement” has the meaning specified in
Section 2.2(c).

“Proceeding” has the meaning specified in Section 11.4(a).

“Projections” means the preliminary projections prepared by the Seller and
delivered to the Buyer on the date hereof, it being understood that, promptly
following the date hereof, the Buyer and the Seller shall work in good faith to
finalize the preliminary projections, provided that the Pre-Tax Underwriting
Income shown in the final projections shall not be less than $20,068,170.

“Purchase Price” has the meaning specified in Section 2.2.

“Qualified Acquisition” means any acquisition by the Buyer or any of its
Affiliates (and which is funded by the Buyer or any of its Affiliates) pursuant
to which an unaffiliated business is acquired through the acquisition of the
equity or assets of the business being acquired, or by merger.

“Recovery Amounts” has the meaning specified in Section 8.7(d).

“Representative” means, with respect to any Person, such Person’s officers,
directors, employees, Affiliates, agents and representatives (including any
investment banker, financial advisor, accountant, actuary, appraiser, analyst,
consultant, legal counsel, agent, representative or expert retained by or acting
on behalf of such Person or its subsidiaries).

 

6



--------------------------------------------------------------------------------

“Requirements of Law” means all applicable laws, statutes, regulations, rules,
codes, by-laws, guidelines, directives, standards, policies, orders, decrees or
ordinances and other requirements enacted, adopted, issued or promulgated by any
Governmental Body.

“Reinsurance Costs” has the meaning specified in Section 2.3(c).

“Reserve Amount” means, as at a particular time, the aggregate amount of Loss
Reserves carried on the books of the Subsidiary.

“Reserve Deficiency” has the meaning specified in Section 8.7(c).

“Reserve Redundancy” has the meaning specified in Section 8.7(b).

“Reserve Valuation Date” has the meaning specified in Section 8.7(a).

“Seller” has the meaning specified in the first paragraph of this Agreement.

“Seller Ancillary Agreements” means all agreements, certificates, instruments
and documents being or to be executed and delivered by the Seller under this
Agreement or in connection with the transactions contemplated hereby.

“Seller Group Member” means the Seller and its Affiliates and their respective
successors and assigns.

“Shares” has the meaning specified in the first recital of this Agreement.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair market value of the property of such Person is greater than
the total amount of its liabilities, (b) the present fair salable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liabilities of such Person on its debts as they become absolute and
matured, (c) such Person neither believes nor reasonably should believe that it
will incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
its property would constitute an unreasonably small amount of capital.

“Subsidiary” means Bluestone Surety, Ltd., an exempted company incorporated
under the laws of the Cayman Islands.

“Subsidiary Financial Statements” means the audited balance sheet and related
statements of operations, changes in shareholder’s equity and cash flows in
accordance with GAAP as at and for the fiscal years ended December 31, 2010 and
2011.

 

7



--------------------------------------------------------------------------------

“Tax” means all federal, state, local, municipal, territorial or foreign or
other taxes of the Company and includes all interest, fines and penalties with
respect thereto and any liability of the Company for the payment of any as a
result of any obligation to indemnify, assume or succeed to the liability of any
other Persons or arising as a result of being or ceasing to be a member of an
Affiliated Group or being included or required to be included in any Tax Return
related thereto or arising under any tax sharing or other Contract with respect
thereto.

“Tax Benefit” has the meaning specified in Section 11.6.

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Taxes (including any related or supporting schedules,
statements or information), including, without limitation, any information
return, claim for refund, amended return and declaration of estimated Tax.

“Triggering Event” has the meaning specified in Section 2.2(d).

“Unallocated Loss Adjustment Expenses” has the meaning specified in
Section 2.3(c).

“Unresolved Items” has the meaning specified in Section 2.5(b).

“Variance” has the meaning specified in Section 8.7(a).

ARTICLE 2

PURCHASE AND PURCHASE PRICE

2.1. Purchase and Sale. Subject to the terms and conditions set forth in this
Agreement, and in reliance upon the representations and warranties made herein
by each of the parties hereto, the Seller shall sell the Shares owned by the
Seller to the Buyer at the Closing and the Buyer shall purchase and receive the
Shares from the Seller, free of all Encumbrances except Permitted Encumbrances.

2.2. Purchase Price. The aggregate purchase price for the Shares shall be an
amount equal to the sum of the Closing Payments plus the Deferred Purchase
Price, subject to adjustment as provided for herein (as so adjusted, the
“Purchase Price”), which shall paid as follows:

(a) Closing Payments. At the Closing, Buyer shall make the following payments
aggregating to a total of Fourteen Million and No/100ths Dollars
($14,000,000.00) (collectively, the “Closing Payments”):

(i) Buyer shall pay to the Seller Twelve Million and No/100ths Dollars
($12,000,000.00) by wire transfer of immediately available funds to an account
or accounts designated by Seller in advance of the Closing, less an amount equal
to the Company Indebtedness;

 

8



--------------------------------------------------------------------------------

(ii) Buyer shall satisfy in full the aggregate amount of the Company
Indebtedness in accordance with the schedule of Company Indebtedness, which the
Company shall deliver to the Buyer not later than two (2) days prior to Closing;
and

(iii) Buyer shall deposit Two Million and No/100ths Dollars ($2,000,000.00) (the
“Escrow Amount”) into the Escrow Account to be held and disbursed by the Escrow
Agent in accordance with the terms of the Escrow Agreement, which such Escrow
Amount is being held to fund the obligations of the Seller to indemnify any
Buyer Group Member under Section 11.1.

(b) Deferred Purchase Price. The deferred purchase price (the “Deferred Purchase
Price”) shall be equal to the sum of (A) an amount, not to exceed Six Million
and No/100ths Dollars ($6,000,000.00) (the “Maximum Initial Deferred Payment”),
equal to the amount by which Pre-Tax Underwriting Income for the period (the
“Earnout Period”) beginning on the Closing Date and extending to and including
December 31, 2017, with respect to Bluestone Premium written for the period
beginning on the Closing Date and ending on December 31, 2016, exceeds Fourteen
Million and No/100ths Dollars ($14,000,000.00), and (B) the Additional Deferred
Payment Amount. The Deferred Purchase Price shall be payable in the following
separate installments (each of which shall be a “Deferred Purchase Price
Payment”):

(i) On or before September 1, 2016, the Buyer shall pay to the Seller an amount
equal to forty percent (40%) of the Pre-Tax Underwriting Income for the period
beginning on the Closing Date and extending to and including June 30, 2016, as
reflected on the Pre-Tax Underwriting Income Statement dated as of June 30,
2016, with respect to Bluestone Premium written for the period beginning on the
Closing Date and extending to and including December 31, 2015;

(ii) On or before March 1, 2017, the Buyer shall pay to the Seller an amount
equal to the sum of (A) the difference between (1) the Pre-Tax Underwriting
Income for the period from the Closing Date to and including December 31, 2016,
as reflected on the Pre-Tax Underwriting Income Statement dated as of
December 31, 2016, with respect to Bluestone Premium written for the period
beginning on the Closing Date and extending to and including December 31, 2015,
less (2) the amount paid to Seller in subsection (b)(i) above, plus (B) an
amount equal to forty percent (40%) of the Pre-Tax Underwriting Income for the
period beginning on January 1, 2016 and extending to and including December 31,
2016, as reflected on the Pre-Tax Underwriting Income Statement dated as of
December 31, 2016, with respect to Bluestone Premium written for the period
beginning on January 1, 2016 and extending to and including June 30, 2016;

 

9



--------------------------------------------------------------------------------

(iii) On or before September 1, 2017, the Buyer shall pay to the Seller an
amount equal to the sum of (A) the difference between (1) the Pre-Tax
Underwriting Income for the period beginning on January 1, 2016 and extending to
and including June 30, 2017, as reflected on the Pre-Tax Underwriting Income
Statement dated as of June 30, 2017, with respect to Bluestone Premium written
for the period beginning on January 1, 2016 and extending to and including
June 30, 2016, less (2) the amount paid to Seller in subsection (b)(ii)(B)
above, plus (B) an amount equal to forty percent (40%) of the Pre-Tax
Underwriting Income for the period beginning on July 1, 2016 and extending to
and including June 30, 2017, as reflected on the Pre-Tax Underwriting Income
Statement dated as of June 30, 2017, with respect to Bluestone Premium written
for the period beginning on July 1, 2016 and extending to and including
December 31, 2016;

(iv) On or before March 1, 2018, the Buyer shall pay to the Seller an amount
equal to the difference between (A) the Pre-Tax Underwriting Income for the
period beginning on July 1, 2016 and extending to and including December 31,
2017, as reflected on the Pre-Tax Underwriting Income Statement dated as of
December 31, 2017, with respect to Bluestone Premium written for the period
beginning on July 1, 2016 and extending to and including December 31, 2016 (as
adjusted as set forth in subsection (b)(vi) below), less the amount paid to the
Seller in subsection (b)(iii)(B) above;

(v) In the event the Pre-Tax Underwriting Income for the period beginning on the
Closing Date and extending to and including December 31, 2017, as reflected on
the Pre-Tax Underwriting Income Statement dated as of December 31, 2017, with
respect to Bluestone Premium written for the period beginning on the Closing
Date and extending to and including December 31, 2016 (as adjusted as set forth
in subsection (b)(vi) below), exceeds Twenty Million Dollars ($20,000,000.00),
then on or before March 1, 2018, the Buyer shall pay to the Seller an amount
equal to twenty five percent (25%) of such excess amount (the “Additional
Deferred Payment Amount”); and

(vi) For purposes of calculating the Pre-Tax Underwriting Income for the periods
referenced in subsections (b)(iv) and (b)(v) above, to the extent there is
unearned premium as of December 31, 2017 with respect to Bluestone Premium
written on or prior to December 31, 2016, then the Pre-Tax Underwriting Income
for such period shall be adjusted by (A) adding thereto the amount of such
unearned premium, and (B) subtracting therefrom (1) an estimate of the losses
projected to be incurred with respect to such unearned premium based on the loss
ratios as of December 31, 2017 applicable to the lines of business that
principally comprise such unearned premium, and (2) any costs or expenses
directly attributable to such unearned premium (e.g., deferred acquisition
costs). Buyer and Seller shall work in good faith to determine the adjustments
set forth in this subsection (b)(vi).

 

10



--------------------------------------------------------------------------------

(c) Pre-Tax Underwriting Income Statement.

(i) Within forty-five (45) days of the end of each calendar quarter during the
Earnout Period, Buyer shall deliver to the Seller a “Pre-Tax Underwriting Income
Statement” in substantially the form attached hereto as Exhibit A, reflecting
the basis for the calculation of the amount of Pre-Tax Underwriting Income for
the periods reflected thereon, with respect to Bluestone Premium written for the
period reflected thereon.

(ii) Within a reasonable time following the end of each calendar month during
the Earnout Period, the Buyer shall deliver to the Seller such information,
including business and financial reports, as may be necessary to inform the
Seller of the current results of operations of the Company and provide support
for the information set forth on any Pre-Tax Underwriting Income Statement.

(iii) Buyer agrees that it will maintain complete and correct books and records
relating to the calculation of the Deferred Purchase Price Payment and the
creation of the Pre-Tax Underwriting Income Statement (“Books and Records”).
Upon reasonable notice by Seller to the Buyer, the Buyer shall make available to
Seller or its Representatives the Books and Records for audit, inspection and
reproduction by the Seller or its Representatives. Any audit or review of the
Books and Records contemplated hereby shall occur during normal business hours
using reasonable care not to cause damage and not to interrupt the normal
business operations of the Buyer.

(iv) In the event there is any conflict between the Pre-Tax Underwriting Income
Statement and this Agreement, the terms of this Agreement shall control.

(d) Minimum Earnout Payment upon Triggering Events. During the Earnout Period,
in the event that (i) the A.M. Best financial strength rating of the Buyer is
downgraded to a rating lower than “A-” or a rating of “A-” with a negative
outlook (provided that the downgrade is not the direct result of adverse
development on Bluestone Premium, as confirmed in writing by A.M. Best), or
(ii) any Buyer Change of Control Transaction is consummated (the events
described in clauses (i) and (ii) are each a “Triggering Event”), then, on or
before July 15, 2017, notwithstanding the amount of Pre-Tax Underwriting Income
actually produced during the Earnout Period, Seller shall be entitled to receive
aggregate Deferred Purchase Price Payments in a minimum amount equal to the
product of (A) the Maximum Initial Deferred Payment times (B) a fraction, the
numerator of which is Pre-Tax Underwriting Income as of the end of the most
recently completed twelve (12) month period prior to the occurrence of a
Triggering Event, and the denominator of which is Pre-Tax Underwriting Income
projected to be written as of that time based on the Projections, provided,
however, that if a Triggering Event occurs during the initial twenty-four
(24) month period following the Closing, the fraction contemplated by this
clause (B) shall not be less than 0.5.

 

11



--------------------------------------------------------------------------------

2.3. Calculation of Deferred Purchase Price.

(a) All calculations of the Deferred Purchase Price and any Deferred Purchase
Price Payments and the preparation of the Pre-Tax Underwriting Income Statement
shall be made in accordance with GAAP.

(b) For purposes of this Agreement, Pre-Tax Underwriting Income shall be
determined as shown on the form of the Pre-Tax Underwriting Income Statement
attached hereto as Exhibit A, and in accordance with the definitions set forth
in Section 2.3(c).

(c) For purposes of calculating Pre-Tax Underwriting Income, the following terms
have the meaning ascribed to them in this Section 2.3(c):

(i) “Pre-Tax Underwriting Income” means Net Earned Premium, less (A) Acquisition
Costs, (B) Net Losses, and (C) Other Underwriting Expenses.

(ii) “Net Earned Premium” means the earned portion of Bluestone Premium, net of
Reinsurance Ceded.

(iii) “Bluestone Premium” means the sum of (A) with respect to commercial surety
business, the gross written premiums produced by the Bluestone Subproducers
and/or underwritten by the Bluestone Underwriters, plus (B) with respect to
contract surety business, the gross written premiums underwritten by the
Bluestone Underwriters, in each case excluding any gross written premium
attributable to a Qualified Acquisition.

(iv) “Reinsurance Ceded” means that portion of Bluestone Premium ceded to
reinsurers on an earned basis.

(v) “Bluestone Subproducers” means (A) each existing subproducer of the Company
as of the Closing Date, or (B) each subproducer that is appointed after the
Closing Date through new agency appointments whereby the agent has been
solicited by any of David Pearlstein, Wayne Gutches, Steve Cade, Deborah Nelson,
Mike Jankowski, or any other person recruited by these individuals to solicit
new agency appointments for the production of Bluestone Premium, or that is
known and recognized as having been appointed due to a relationship with any of
the individuals listed in this definition.

(vi) “Bluestone Underwriters” means (A) each existing underwriter of the Company
as of the Closing Date, or (B) each individual that is hired after the Closing
Date by any of David Pearlstein, Wayne Gutches, Steve Cade, Deborah Nelson, Mike
Jankowski, or any by other person hired or recruited by these individuals, to
underwrite.

 

12



--------------------------------------------------------------------------------

(vii) “Acquisition Costs” means the acquisition costs and other costs and
expenses directly attributable to the production of Bluestone Premium,
including, but not limited to, agents’ commissions and premium taxes.
“Acquisition Costs” shall be net of ceding commissions for ceded written
premiums.

(viii) “Net Losses” means, with respect to Net Earned Premium, the aggregate of
incurred losses (net of salvage and subrogation collected or receivable in
accordance with GAAP), Loss Adjustment Expenses and losses which are incurred
but not reported, as determined by Buyer’s independent actuary.

(ix) “Loss Adjustment Expenses” means expenses allocable to the investigation,
defense and/or settlement of specific claims attributable to Net Earned Premium,
(i) including litigation (including, but not limited to, arbitration and
mediation) expenses, legal fees, claims adjusting expenses, expert witness
expenses, claim investigation expenses specifically allocated to individual
claims under bonds placed through any Bluestone Subproducer or underwritten by
any Bluestone Underwriter, interest on settlements or judgments and Declaratory
Judgment Expenses, and (ii) excluding office expenses and salaries of the
employees of the Company, Buyer or any of their Affiliates, corporate overhead
allocations or any other expense that is not directly associated with the
investigation, defense, and/or settlement of specific claims.

(x) “Declaratory Judgment Expenses” means any and all expenses and costs
incurred in connection with coverage questions and legal (including, but not
limited to, arbitration and mediation) actions connected thereto, relating
directly to a specific claim brought against a bond issued through any Bluestone
Subproducer or underwritten by any Bluestone Underwriter in respect of Bluestone
Premium.

(xi) “Other Underwriting Expenses” means the underwriting expenses attributable
to the production of Bluestone Premium, including (i) all expenses incurred with
respect to the production, administration, processing, collection and accounting
thereof, (ii) office expenses and salaries of the employees of the Company,
Buyer or any of their Affiliates not directly associated with the investigation,
defense, and/or settlement of specific claims, (iii) corporate overhead
allocations, provided, however, that corporate overhead allocations with respect
to Bluestone Premium shall not exceed 3% for the first twelve (12) month period
following the Closing, 3.09% for the second twelve (12) month period following
the Closing, 3.18% for the third twelve (12) month period following the

 

13



--------------------------------------------------------------------------------

Closing, 3.28% for the fourth twelve (12) month period following the Closing,
and 3.38% for the fifth twelve (12) month period following the Closing, (iv) the
ratable portion of any assessment made against the Buyer by any guarantee fund
or similar fund, where such assessment is attributable to the surety business of
the Buyer and its Affiliates, determined with respect to the Company in
accordance with the percentage of the aggregate total amount of gross written
premium attributable to the surety business of the Buyer and its Affiliates
represented by Bluestone Premium, and (v) interest at an annual percentage rate
equal to the then current average yield on the Buyer’s investment portfolio on
any amounts in excess of an aggregate of One Hundred Twenty Five Thousand
Dollars ($125,000) outstanding at any time loaned by the Buyer or any of its
Affiliates to the Company as may be necessary to cover shortages in cash flow.

2.4. No Integration Costs. For the avoidance of doubt, the Company shall not be
liable for and shall not be allocated with any costs or expenses relating to the
integration of the Company’s IT infrastructure with the Buyer, including,
without limitation, any costs or expenses associated with the integration of
telephone systems, or technology/software infrastructure.

2.5. Disputes. If, within thirty (30) days following receipt of a Pre-Tax
Underwriting Income Statement, Seller has any dispute with regard to the
contents of the Pre-Tax Underwriting Income Statement, Seller shall notify Buyer
in writing of such dispute, which notice shall specify in reasonable detail the
nature of the dispute, and such dispute shall be resolved in the manner
described in this Section 2.5.

(a) During the forty-five (45) day period following the Buyer’s receipt of
Seller’s dispute notice, the Buyer and Seller shall attempt to resolve in good
faith such dispute and determine a final Pre-Tax Underwriting Income Statement
for the applicable period, with any such agreement between the parties being
reduced to writing.

(b) If, at the end of the forty-five (45) day period specified in subparagraph
(a) above, the Buyer and Seller are unable to reach a written agreement with
respect to all or any portion of such dispute (those items that remain in
dispute at the end of such period shall be referred to as the “Unresolved
Items”), the matter shall be jointly referred to an accounting firm (the
“Outside Accountant”) jointly selected by the Buyer and Seller for review and
resolution of the Unresolved Items. The Outside Accountant shall be selected
within ten (10) days following the expiration of the initial forty-five (45) day
period. If the Buyer and Seller are unable to agree as to the Outside
Accountant, they shall each designate an accounting firm which has not provided
any services for compensation in the last two (2) years to either the Buyer or
the Seller and which has experience in the surety business in the United States,
and the Outside Accountant shall be selected by lot from those two accounting
firms.

(c) In connection with the submission of the Unresolved Items to the Outside
Accountant, the Seller shall deliver to the Outside Accountant and the Buyer its
proposed

 

14



--------------------------------------------------------------------------------

Pre-Tax Underwriting Income Statement as modified to reflect its position with
respect to the Unresolved Items being disputed. The Outside Accountant shall
determine, based solely on the provisions of this Agreement, the presentations
by the Buyer and the Seller (or Representatives thereof), and any information
requested by the Outside Accountant of either party, the Unresolved Items. The
Outside Accountant’s determination of the Unresolved Items shall be completed
within thirty (30) days of the submission of the Unresolved Items. The Outside
Accountant’s determination of the Unresolved Items shall be set forth in a
written statement delivered to each of the Buyer and the Seller and shall be
deemed final and mutually agreed upon by the Buyer and the Seller for purposes
of this Agreement; provided, however, that in no case shall the resolution
reached by the Outside Accountant be any less favorable to the Seller than
reflected on the Buyer’s original Pre-Tax Underwriting Income Statement. All
fees and expenses relating to the work performed by the Outside Accountant shall
be borne pro rata by the Buyer and the Seller in inverse proportion to the
allocation of the dollar amount of the Unresolved Items, in aggregate, between
the Buyer and the Seller made by the Outside Accountant such that the party with
whom the Outside Accountant, based on the initial position of such party, agrees
more closely pays a lesser proportion of the fees and expenses.

ARTICLE 3

CLOSING

3.1. Closing Date. The closing (the “Closing”) shall occur on July 1, 2012 and
shall be deemed consummated at 12:01 A.M., Eastern time, on July 1, 2012, or
such later date as may be agreed upon by the Buyer and the Seller after the
conditions set forth in Articles 9 and 10 have been satisfied or waived, at the
offices of Locke Lord LLP, 111 S. Wacker Drive, Chicago, Illinois, 60606, or at
such other place or at such other time as shall be agreed upon by the Buyer and
the Seller. The date on which the Closing is actually held is referred to herein
as the “Closing Date.” The Closing shall be deemed effective for tax, accounting
and other computational purposes as of 12:01 A.M. (Eastern Time) on the Closing
Date.

3.2. Payment on the Closing Date. Subject to fulfillment or waiver of the
conditions set forth in Article 9, at Closing the Buyer shall pay the Seller the
Cash Purchase Price by wire transfer of immediately available funds to the
account designated in writing by the Seller prior to the Closing.

3.3. Buyer’s Additional Closing Deliveries. Subject to fulfillment or waiver of
the conditions set forth in Article 9, at Closing the Buyer shall deliver to the
Seller all the following:

(a) A certificate of good standing of the Buyer issued as of a recent date by
the appropriate Governmental Body;

(b) A certificate of the Secretary or an Assistant Secretary of the Buyer dated
the Closing Date, in form and substance reasonably satisfactory to Seller
certifying that

 

15



--------------------------------------------------------------------------------

all corporate action on the part of the Buyer necessary to authorize the
execution, delivery and performance of this Agreement and the Buyer Ancillary
Agreements and the transactions contemplated hereby and thereby have been duly
taken; and

(c) An executed copy of each of the Buyer’s Ancillary Agreements.

3.4. Company Closing Deliveries. Subject to fulfillment or waiver of the
conditions set forth in Article 10, at Closing the Company shall deliver or
cause to be delivered to the Buyer all the following:

(a) A certificate of good standing of the Company issued as of a recent date by
the appropriate Governmental Body;

(b) A certificate of the Secretary or an Assistant Secretary of the Company
dated the Closing Date, in form and substance reasonably satisfactory to the
Buyer certifying that all corporate action on the part of the Company necessary
to authorize the execution, delivery and performance of this Agreement and the
Company Ancillary Agreements and the transactions contemplated hereby and
thereby have been duly taken;

(c) An executed copy of each of the Company’s Ancillary Agreements;

(d) All of the corporate books and records of the Company; and

(e) Unless otherwise directed by the Buyer, resignations of all of the directors
and officers of the Company of their offices, but not of their employment,
effective at the Closing.

3.5. Seller’s Closing Deliveries. Subject to fulfillment or waiver of the
conditions set forth in Article 10, at Closing the Seller shall deliver or cause
to be delivered to the Buyer all the following:

(a) A certificate of good standing of the Seller issued as of a recent date by
the appropriate Governmental Body;

(b) A certificate of an authorized agent of the Seller dated the Closing Date,
in form and substance reasonably satisfactory to the Buyer certifying that all
action on the part of the Seller necessary to authorize the execution, delivery
and performance of this Agreement and the Seller Ancillary Agreements and the
transactions contemplated hereby and thereby have been duly taken;

(c) The certificates representing all of the Shares accompanied by an
appropriate stock power duly executed by the Seller; and

(d) An executed copy of each of the Seller’s Ancillary Agreements.

 

16



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE SELLER

As an inducement to the Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, the Seller represents and warrants to the
Buyer that, except as set forth in the Disclosure Schedule:

4.1. Authorization for Agreement. The Seller’s execution, delivery and
performance of this Agreement and any Seller Ancillary Agreement and the
consummation of the transactions contemplated hereby and thereby by the Seller
have been duly authorized by all necessary actions on the part of Seller.

4.2. Enforceability. This Agreement has been duly executed and delivered by the
Seller and is the legal, valid and binding obligation of the Seller enforceable
in accordance with its terms, and any Seller Ancillary Agreement, upon execution
and delivery will be a legal, valid and binding obligation of the Seller
enforceable against it in accordance with its terms, except for such enforcement
referred to in this section that may be limited by bankruptcy laws, other
similar laws affecting creditors’ rights and general principles of equity.

4.3. Capital Stock. The Seller owns the Shares identified on Section 5.4(a) of
the Disclosure Schedule and does not own any other shares of capital stock of
the Company. All of the Shares owned by the Seller are validly issued, fully
paid and non-assessable and have not been issued in violation of any preemptive
rights or other rights to subscribe for, purchase or otherwise acquire
securities. The Seller does not have or hold any (i) outstanding subscriptions,
warrants, options, rights, agreements, convertible securities or other
commitments or instruments pursuant to which the Company is or may become
obligated to issue, sell, repurchase or redeem any shares of capital stock or
other equity securities of the Company or (ii) any preemptive, contractual or
similar rights to purchase or otherwise acquire shares of capital stock of the
Company pursuant to any Requirement of Law or any Contract.

4.4. Matters Affecting Shares; Title to Shares. The Seller has full legal and
beneficial title to the Shares and has full power to sell and deliver such
Shares in accordance with this Agreement, free of any Encumbrances except
Permitted Encumbrances. Other than this Agreement, there are no existing
agreements, subscriptions, options, warrants, calls, commitments, conversion
rights or other rights of any character to purchase or otherwise acquire from
the Seller at any time, or upon the happening of any event, any of the Shares
owned by the Seller.

4.5. No Conflicts. Neither the execution and delivery of this Agreement or any
of the Seller Ancillary Agreements nor the consummation of any of the
transactions contemplated hereby or thereby nor compliance with or fulfillment
of the terms, conditions and provisions hereof or thereof will:

(a) violate, conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under,
or result in the creation or imposition of any Encumbrance upon the Business or
any of the assets of the Company under any material Contract that the Seller is
a party to; or

 

17



--------------------------------------------------------------------------------

(b) require the making by the Seller of any declaration, filing or registration
with, any Governmental Body.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As an inducement to the Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, the Company represents and warrants to the
Buyer that, except as set forth in the Disclosure Schedule:

5.1. Organization; Qualification; Good Standing.

(a) The Company is (i) validly existing and in good standing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power to own,
lease and operate its properties and assets and to transact the Business as
currently transacted and (iii) is duly qualified and authorized to do business
and in good standing in all jurisdictions in which ownership of its properties
or conduct of the Business requires the Company to be so qualified, except in
the case of clause (iii) as would not cause a Material Adverse Effect.
Section 5.1(a) of the Disclosure Schedule contains a complete list of all
jurisdictions in which the Company is qualified to do business.

(b) The Company has made available to the Buyer true and complete copies of the
Company’s articles of incorporation and bylaws.

5.2. Authorization for Agreement. The Company’s execution, delivery and
performance of this Agreement and the Company Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby by the Company
have been duly authorized by all necessary corporate action on the part of the
Company.

5.3. Enforceability. This Agreement has been duly executed and delivered by the
Company and is the legal, valid and binding obligation of the Company
enforceable in accordance with its terms, and each of the Company Ancillary
Agreements, upon execution and delivery will be a legal, valid and binding
obligation of the Company enforceable against it in accordance with its terms,
except for such enforcement referred to in this section that may be limited by
bankruptcy laws, other similar laws affecting creditors’ rights and general
principles of equity.

 

18



--------------------------------------------------------------------------------

5.4. Capitalization; Subsidiaries and Affiliates.

(a) The Company. The issued and outstanding capital stock of the Company
consists of the Shares as set forth in Section 5.4(a) of the Disclosure
Schedule, all of which are owned by the Seller. The Company does not have any
other authorized and issued class or classes of equity securities of any kind.
All of the Shares are validly issued, fully paid and non-assessable and have not
been issued in violation of any preemptive rights or other rights to subscribe
for, purchase or otherwise acquire securities. The Company does not hold any
shares of its capital stock in its treasury or otherwise, and no shares of the
Company’s capital stock are reserved by the Company for issuance.

(b) Subsidiaries.

(i) The Subsidiary is the only subsidiary of the Company. The Company owns all
of the issued and outstanding shares of the Subsidiary. The Subsidiary does not
have any other authorized and issued class or classes of equity securities of
any kind. All of the shares of the Subsidiary are validly issued, fully paid and
non-assessable and have not been issued in violation of any preemptive rights or
other rights to subscribe for, purchase or otherwise acquire securities. The
Subsidiary does not hold any of its shares in its treasury or otherwise, and
none of the Subsidiary’s shares is reserved by the Subsidiary for issuance.

(ii) The Subsidiary is (A) validly existing and in good standing under the laws
of the jurisdiction of its incorporation, (B) has the corporate power to own,
lease and operate its properties and assets and to transact its business and (C)
is duly qualified and authorized to do business and in good standing in all
jurisdictions in which ownership of its properties or conduct of its business
requires the Subsidiary to be so qualified, except in the case of clause (C) as
would not cause a Material Adverse Effect. Section 5.4(b)(ii) of the Disclosure
Schedule contains a complete list of all jurisdictions in which the Subsidiary
is qualified to do business.

(iii) Section 5.4(b)(iii) of the Disclosure Schedule sets forth a list of all
Licenses currently issued to or used by the Subsidiary in connection with its
reinsurance business. Each such License is valid, binding and in full force and
effect and, to the Company’s Knowledge, the Company has complied with all
material requirements of and is not in material default under any such License
and has not received written notice that it is in violation of any of the terms
or conditions of such License. Such Licenses constitute all Licenses necessary
for the Subsidiary to conduct its business substantially in the manner as
currently conducted. To the Company’s Knowledge, no loss or suspension of any
License nor any proceeding or investigation which could result in such a loss or
suspension, is pending or threatened.

 

19



--------------------------------------------------------------------------------

(c) No Other Securities. There are (i) no outstanding subscriptions, warrants,
options, rights, agreements, convertible securities or other commitments or
instruments pursuant to which the Company or the Subsidiary is or may become
obligated to issue, sell, repurchase or redeem any shares of capital stock or
other equity securities of the Company or the Subsidiary and (ii) no preemptive,
contractual or similar rights to purchase or otherwise acquire shares of capital
stock or other equity securities of the Company or the Subsidiary pursuant to
any Requirement of Law or any Contract.

5.5. Matters Affecting Shares. Other than this Agreement, there are no existing
agreements, subscriptions, options, warrants, calls, commitments, conversion
rights or other rights of any character to purchase or otherwise acquire from
the Company at any time, or upon the happening of any event, any additional
shares of capital stock of the Company.

5.6. No Conflicts. Except as set forth in Section 5.6 of the Disclosure
Schedule, neither the execution and delivery of this Agreement or any of the
Company Ancillary Agreements nor the consummation of any of the transactions
contemplated hereby or thereby nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will:

(a) violate, conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under,
or result in the creation or imposition of any Encumbrance upon the Business or
any of the assets of the Company under (i) the articles of incorporation or
bylaws of the Company, (ii) any Contract set forth in Section 5.13 of the
Disclosure Schedule or License set forth in Section 5.10 of the Disclosure
Schedule, (iii) any Court Order to which the Company is subject or by which the
Company is bound, or (iv) any Requirements of Law affecting or applicable to the
Company, in each case which would cause a Material Adverse Effect, or

(b) require the making by the Company or any of its Affiliates of any
declaration, filing or registration with, any Governmental Body.

5.7. Financial Statements.

(a) The Financial Statements present fairly in all material respects the
financial position and results of operations of the Company as of their
respective dates and for the respective periods covered thereby in accordance
with GAAP.

(b) The Subsidiary Financial Statements present fairly in all material respects
the financial position of the Subsidiary and its financial performance and its
cash flows as at their respective dates and for the respective periods covered
thereby in accordance with GAAP.

 

20



--------------------------------------------------------------------------------

5.8. Other Liabilities. Except as set forth in Section 5.8 of the Disclosure
Schedule, as of the date of this Agreement, there is no liability of the Company
required to be disclosed in a balance sheet prepared in accordance with GAAP
which would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, except for liabilities reflected or
reserved against in the Balance Sheet or incurred in the ordinary course of
business since the Balance Sheet Date.

5.9. Taxes. Each of the Company and the Subsidiary has timely filed all material
Tax Returns which are required to be filed by it with respect to the conduct of
the Business and has timely paid all Taxes shown as due and owing on such Tax
Returns. Each such Tax Return was true, correct and complete in all material
respects and the Company has complied with all applicable Requirements of Law
relating to the payment and withholding of Taxes (including Sections 1441 and
1442 of the Code) and has withheld from employee wages and paid over, in a
timely manner, to the proper authorities all amounts required to be so withheld
and paid over under applicable Requirements of Law. Except as set forth in
Section 5.9 of the Disclosure Schedule, the Company is not a party to any
Contract providing for the allocation or sharing of Taxes and all such Contracts
will be terminated prior to or at Closing such that the Company will have no
liabilities or obligations under such Contracts after Closing.

5.10. Licenses. Section 5.10 of the Disclosure Schedule sets forth a list of all
Licenses currently issued to or used by the Company and all Licenses currently
issued to an employee of the Company, in each case in connection with the
Business. The items listed in Section 5.10 of the Disclosure Schedule
collectively constitute all material Licenses which are necessary to own or
lease, operate and use the assets of the Company and to carry on and conduct the
Business substantially in the manner as currently conducted. Each License
identified in Section 5.10 of the Disclosure Schedule is valid, binding and in
full force and effect and, to the Company’s Knowledge, the Company has complied
with all material requirements of and is not in material default under any such
License and has not received written notice that it is in violation of any of
the terms or conditions of such License. To the Company’s Knowledge, no loss or
suspension of any License nor any proceeding or investigation which could result
in such a loss or suspension, is pending or threatened.

5.11. Tangible Personal Property. The Company is in possession of and has good
title to, free and clear of Encumbrances other than Permitted Encumbrances, or
has valid leasehold interests in or valid rights under Contract to use, all the
tangible personal property used by the Company in the conduct of the Business,
which includes all tangible personal property reflected on the Balance Sheet and
tangible personal property acquired since the date of the Balance Sheet, other
than tangible personal property disposed of since such date in the ordinary
course of the Business. Such tangible personal property constitutes all tangible
personal property necessary to carry on and conduct the Business substantially
in the manner as currently conducted.

5.12. Intellectual Property. Section 5.12 of the Disclosure Schedule sets forth
all of the following that are owned by the Company: (i) patents and patent
applications; (ii) registered trademarks and applications to register trademarks
and Internet domain names; and (iii)

 

21



--------------------------------------------------------------------------------

registered copyrights. The Company owns all of its owned Intellectual Property,
free and clear of Encumbrances except for Permitted Encumbrances. The Company’s
Intellectual Property constitutes all Intellectual Property necessary to conduct
and carry on the Business substantially in the manner as currently conducted.
The Company has no Knowledge of any infringement or misappropriation by Company
of any third party’s Intellectual Property and the Company has no Knowledge of
any infringement or misappropriation by any third party of the Company’s
Intellectual Property.

5.13. Contracts. Section 5.13 of the Disclosure Schedule contains a true and
complete list of all of the following Contracts to which the Company or the
Subsidiary is a party (true and complete copies or, if none, reasonable complete
and accurate summary written descriptions of which, together with all amendments
and supplements thereto and all waivers of any terms thereof, have been made
available to the Buyer):

(a) All Contracts (excluding Benefit Plans) for employment or consultation
services for a specified or unspecified term; and all binding commitments,
promises, creating an obligation of the Seller to make payments to any Company
Employee, other than with respect to salary in the ordinary course of business;

(b) All Contracts with any Person containing any provision or covenant
prohibiting or limiting the ability of Company to compete with any Person;

(c) All Contracts establishing or relating to a partnership or joint venture;

(d) All Contracts relating to the future disposition or acquisition of any
assets for more than $25,000;

(e) All collective bargaining or similar labor Contracts covering any employee
of the Company or the Business;

(f) All Contracts relating to the licensing of Intellectual Property by the
Company to a third party or by a third party to the Company other than contracts
or licenses for commercially available, shrink-wrapped software;

(g) All material Contracts with any Affiliates;

(h) All leases or subleases of real property and of tangible personal property
for which the annual rent exceeds $25,000;

(i) All Contracts that involve the payment or potential payment, pursuant to the
terms of any such Contract, by or to the Seller of more than $25,000 and cannot
be terminated within thirty (30) calendar days after giving notice of
termination without resulting in any material cost or penalty to Seller;

(j) All Contracts with any insurance brokers, agents or sales representatives;

 

22



--------------------------------------------------------------------------------

(k) All reinsurance agreements to which the Subsidiary is a party; and

(1) Any other material Contracts entered into outside the ordinary course of the
Business or otherwise material to the operation of the Business.

Except as disclosed in Section 5.13 of the Disclosure Schedule, neither the
Company, the Subsidiary nor, to the Company’s Knowledge, any other party to such
Contracts is in violation or breach of or default under any such Contract (or
with notice or lapse of time or both, would be in violation or breach of or
default under any such Contract), except where such violation, breach or default
would not have a Material Adverse Effect.

5.14. Employees.

(a) A true and correct statement of the names, length of service, current rates
of base compensation and amounts of (or, where no amount is specified, the
formula for computing) supplemental or bonus compensation, and accrued vacation
and sick days of all current employees of the Company (the “Company Employees”)
is set forth in Section 5.14 of the Disclosure Schedule. Except as set forth in
either Section 5.14 or 5.15 of the Disclosure Schedule, (i) the Company has no
material obligation (including an obligation for the payment of any fee,
extraordinary bonus, or “golden parachute” based upon the successful completion
of the transactions contemplated hereby) under any employment contract,
consulting agreement, or any other similar agreements, employment policies
(including vacation and severance pay policies) or retirement or employee
benefits plans, arrangements or understandings, written or otherwise, with any
Company Employee and (ii) since the Balance Sheet Date, the Company has not paid
or agreed to pay any bonuses or made or agreed to make any increase in the rate
of wages, salaries or other compensation or remuneration of any Company
Employees except in the ordinary course of business or as described in
Section 5.14 of the Disclosure Schedule.

(b) No Company Employee is represented by a labor union or organization, no
labor union or organization has been certified or recognized as a representative
of any such employees, and the Company is not party to and does not have any
obligation under any collective bargaining agreement or other labor union
contract, memorandum of agreement or side agreement with any labor union or
organization, or any obligation to recognize or deal with any labor union or
organization, and there are no such contracts, memoranda of agreement or side
agreements pertaining to or which determine the terms or conditions of
employment of any such employee. To the Company’s Knowledge, there are no
pending or threatened representation campaigns, elections or proceedings or
questions concerning union representation involving any Company Employees.

5.15. Benefit Plans. Section 5.15 of the Disclosure Schedule contains a true and
complete list of all Benefit Plans covering Company Employees, and copies of all
such written Benefit Plans have been made available to the Buyer. With respect
to all Benefit Plans listed in

 

23



--------------------------------------------------------------------------------

Section 5.15 of the Disclosure Schedule and except as disclosed in Section 5.15
of the Disclosure Schedule:

(a) Each such Benefit Plan and the administration thereof complies, and has at
all times complied, in all material respects with its terms and all Requirements
of Laws, including requirements of ERISA and the Code, and each Benefit Plan
intended to qualify under section 401(a) of the Code has at all times since its
adoption been so qualified, and each trust which forms a part of any such plan
has at all times since its adoption been tax-exempt under section 501(a) of the
Code;

(b) No such Benefit Plan is a “multiemployer plan” as such term is defined in
section 4001(a)(3) of ERISA;

(c) No liability has been incurred or is expected to be incurred under Title IV
of ERISA by any party with respect to (i) any Benefit Plan or (ii) any other
plan currently or heretofore maintained or contributed to by the Company, any
predecessor to the Company, or any ERISA Affiliate;

(d) The Company has not incurred any material liability for any Tax imposed
under sections 4971 through 4980B of the Code or civil liability under section
502(i) or (1) of ERISA;

(e) No such Benefit Plan provides or has ever provided health or death benefit
coverage beyond the termination of an employee’s employment, except as required
by Part 6 of Title I of ERISA or section 4980B of the Code or similar state
laws;

(f) No benefit under any Benefit Plan, including, without limitation, any
severance or parachute payment plan or agreement, will be established or become
accelerated, vested or payable by reason of any transaction contemplated under
this Agreement;

(g) The Company has complied in all material respects with the health care
continuation requirements of Section 601, et. seq., of ERISA; and

(h) No Legal Proceeding (excluding claims for benefits incurred in the ordinary
course of plan activities) has been brought against or with respect to any
Benefit Plan.

5.16. Absence of Certain Changes. Except as disclosed in Section 5.16 of the
Disclosure Schedule, since the Balance Sheet Date, the Company has conducted the
Business only in the ordinary course, and the Company has not:

(a) Made or granted any bonus or any increase in the salary, wages or other
compensation or incentive arrangements with any Company Employee or made any
other change in employment terms for any such Person or adopted, entered into,
amended, modified or terminated (partial or complete) any Benefit Plan, other
than in the ordinary course or as required under applicable law;

 

24



--------------------------------------------------------------------------------

(b) Created, incurred, assumed or guaranteed any indebtedness for borrowed money
other than in the ordinary course;

(c) Suffered any loss or any physical damage, destruction or other casualty loss
(whether or not covered by insurance) in an aggregate amount exceeding $25,000;

(d) Conducted its management practices (including, without limitation, any
pricing, underwriting, investment, accounting and financial reporting,
collection of receivables, credit practices, payment of payables, allowance or
Tax practice or policy of the Company, or any method of calculating any
contingency or other reserve for accounting, financial reporting or Tax
purposes) other than in the ordinary course;

(e) Failed to pay its payables in a timely manner and consistent with past
practices;

(f) Acquired or disposed of any material assets or properties other than in the
ordinary course of business, or mortgaged, pledged or subjected them to any
Encumbrance except for Permitted Encumbrances, or canceled without fair
consideration any material debts or claims owing to or held by it;

(g) Made any commitments for additions to property, plant or equipment
constituting capital assets in an amount greater than $25,000;

(h) Made any capital investment in, any loan to, or any acquisition of the
securities or assets of any other Person, in an amount greater than $25,000, or
taken any steps to incorporate or form any subsidiary;

(i) Made any loans or advances to, or guarantees for the benefit of, or entered
into any transaction with any Affiliates, except for the transactions
contemplated by this Agreement and for advances consistent with past custom and
practice made to any employees for business expense or incurred in the ordinary
course of business;

(j) Entered into any other material transaction outside the ordinary course of
business; or

(k) Entered into an agreement to do or engaged in any of the foregoing after the
date hereof.

5.17. Environmental Matters. Except as disclosed in Section 5.17 of the
Disclosure Schedule,: (a) to the Company’s Knowledge, all equipment and
facilities owned, leased, used or operated by the Company, have been, and
continue to be, owned, leased, used and operated in compliance in all material
respects with Environmental Laws; and (b) the Company has not treated, or
disposed of, or arranged for the disposal or treatment of, any Hazardous
Substance at any site or location except in compliance in all material respects
with Environmental Laws.

 

25



--------------------------------------------------------------------------------

5.18. Real Property. Section 5.18 of the Disclosure Schedule identifies all real
property owned or leased by the Company and such real property constitutes all
real property necessary to carry on and conduct the Business substantially in
the manner as currently conducted.

5.19. No Default, Violation or Litigation. As of the date of this Agreement,
except as disclosed in Section 5.19 of the Disclosure Schedule, each of the
Company and the Subsidiary has operated its business in compliance with all
Requirements of Law, except for violations or non-compliances which would not
have a Material Adverse Effect, and, to the Company’s Knowledge, neither the
Company, the Subsidiary nor any Affiliate has received any written notice of
claimed noncompliance. As of the date of this Agreement, except as disclosed in
Section 5.19 of the Disclosure Schedule, (i) there are no Legal Proceedings
pending or, to the Knowledge of the Seller, threatened against or involving the
Company or the Subsidiary, or against or involving any of the assets of the
Company or to which the Company or its assets may be bound or affected, at law
or in equity, which if determined adversely would have a Material Adverse
Effect, and (ii) there are no judgments, consents, decrees, injunctions, or any
other judicial or administrative mandates outstanding against the Company.

5.20. Transactions with Affiliates. Except as set forth in Section 5.20 of the
Disclosure Schedule and pursuant to Contracts and Benefit Plans listed in the
Disclosure Schedule, (i) no officer, director, employee or Affiliate of the
Seller provides or causes to be provided any assets, services or facilities used
or held for use in connection with the Business and (ii) the Business does not
provide or cause to be provided any assets, services or facilities to any such
Person, except for services provided on an arms-length basis at fair market
rates.

5.21. Insurance. Section 5.21 of the Disclosure Schedule identifies all the
Company’s insurance policies now in force covering the Company’s assets or
operations, and such list states the type of policy, the policy number, the
limits of coverage, the carrier, the annual premium and the expiration date.
Except as set forth in Section 5.21 of the Disclosure Schedule, (i) the premiums
due on such insurance policies have been timely paid; (ii) none of such
insurance policies permit retroactive premium adjustments against the Company;
(iii) to the Company’s Knowledge, no notice of cancellation or termination of
any such insurance policy has been given to the Company by any carrier; (iv) the
Company has not had any application for insurance coverage rejected since
December 31, 2009; and (v) no coverage will terminate or be limited by reason of
the execution, delivery or performance of this Agreement. Except as set forth in
Section 5.21 of the Disclosure Schedule, there has been no reservation of rights
by any insurance carrier, and to the Company’s Knowledge, no such reservation is
threatened, concerning the insurance coverage of the Company with respect to any
pending insurance claims.

5.22. Brokers. All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by the Seller directly with the Buyer
without the intervention of any Person on behalf of the Seller in such manner as
to give rise to any claim by

 

26



--------------------------------------------------------------------------------

any Person against the Buyer or the Company for a finder’s fee, brokerage
commission or similar payment, except for services provided by FBR Capital
Markets & Co. All fees and expenses of FBR Capital Markets & Co. shall be paid
by the Seller.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to the Seller to enter into this Agreement and to consummate
the transactions contemplated hereby, the Buyer hereby represents and warrants
to the Seller and agrees as follows:

6.1. Organization of the Buyer. The Buyer is a corporation validly existing and
in good standing under the laws of the jurisdiction of its incorporation.

6.2. Authority of the Buyer. The Buyer has full corporate power and authority to
execute, deliver and perform this Agreement and the Buyer Ancillary Agreements
and to enter into the transactions contemplated hereby and thereby. The
execution, delivery and performance of this Agreement and the Buyer Ancillary
Agreements and the transactions contemplated hereby and thereby by the Buyer
have been duly authorized and approved by its board of directors and do not
require any further authorization or consent of the Buyer.

6.3. Enforceability. This Agreement has been duly executed and delivered by the
Buyer and constitutes a legal, valid and binding obligation of the Buyer,
enforceable against it in accordance with its terms, and each of the Buyer
Ancillary Agreements, upon execution and delivery will be a legal, valid and
binding obligation of the Buyer, enforceable against it in accordance with its
terms, except for such enforcement referred to in this section that may be
limited by bankruptcy laws, other similar laws affecting creditors’ rights and
general principles of equity.

6.4. No Conflicts. Neither the execution and delivery of this Agreement or the
Buyer Ancillary Agreements, the consummation of any of the transactions
contemplated hereby or thereby nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will:

(a) violate, conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under
(i) the articles of incorporation or bylaws of the Buyer, (ii) any material
Contract or material License of the Buyer, (iii) any Court Order to which the
Buyer is a party or by which the Buyer is bound, or (iv) any Requirements of
Laws affecting the Buyer; or

(b) require the approval, consent, authorization or act of, or the making by the
Buyer of any declaration, filing or registration with, any Person.

 

27



--------------------------------------------------------------------------------

6.5. Financing. The Buyer has and shall have at the Closing sufficient cash to
pay the full consideration payable to the Seller hereunder, to make all other
necessary payments by it in connection with the transactions contemplated hereby
and to pay all of its related fees and expenses.

6.6. Investment Representation. The Buyer is acquiring the Shares for investment
and for the Buyer’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of all or any part thereof in violation of any
securities laws.

6.7. Solvency. The Buyer and the Company after giving effect to the transactions
contemplated by this Agreement, will each be Solvent.

6.8. Brokers. All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by the Buyer directly with the Seller
without the intervention of any Person on behalf of the Buyer in such manner as
to give rise to any claim by any Person against the Seller for a finder’s fee,
brokerage commission or similar payment.

ARTICLE 7

ACTION PRIOR TO THE CLOSING DATE

The respective parties hereto covenant and agree to take the following actions
between the date hereof and the Closing Date:

7.1. Notice. Each party shall promptly notify the other of any Legal Proceeding
that shall be instituted or threatened against such party to restrain, prohibit
or otherwise challenge the legality of any transaction contemplated by this
Agreement. From the date hereof until the Closing Date, the Company shall
disclose to the Buyer in writing (in the form of an updated Disclosure Schedule)
any material variances from the representations and warranties contained in
Article 5 and any other fact or event that would cause or constitute a breach in
the covenants in this Agreement made by the Company, promptly upon discovery
thereof. Such disclosures shall amend and supplement the Disclosure Schedule
delivered on the date hereof and otherwise amend or modify the representations
and warranties contained in Article 5.

7.2. Consents of Third Parties; Governmental Approvals.

(a) The Company will use commercially reasonable efforts to secure, before the
Closing Date, the consent, approval or waiver, in form and substance reasonably
satisfactory to the Buyer, from any party to any Contract required to be
obtained as a result of the sale of the Shares to the Buyer, or to otherwise
satisfy the conditions set forth in Section 9.6.

(b) The Buyer will use commercially reasonable efforts to secure, before the
Closing Date, the consent, approval or waiver, in form and substance reasonably
satisfactory to the Seller and the Company, from any Person to permit the
consummation of the transactions contemplated by this Agreement, or to otherwise
satisfy the conditions set forth in Section 10.5.

 

28



--------------------------------------------------------------------------------

7.3. Investigation by the Buyer. The Company will (i) provide the Buyer and its
officers, directors, employees, agents, counsel, accountants, financial
advisors, consultants and other representatives with reasonable access, upon
reasonable prior notice and during normal business hours, to the officers,
employees and agents of the Company, to the Company’s accountants and other
consultants and advisors and to the assets of the Company, and (ii) furnish the
Buyer and such other Persons with all such information and data (including,
without limitation, copies of Contracts and Licenses and other books and
records) as the Buyer or any of such other Persons reasonably may reasonably
request in connection with such investigation.

7.4. Operations Prior to the Closing Date. From the date hereof until the
Closing, the Company shall operate and carry on the Business only in the
ordinary course. Without limiting the generality of the foregoing, the Company
will:

(a)(i) use commercially reasonable efforts to preserve intact the present
business organization and reputation of the Business, (ii) keep available
(subject to dismissals and retirements in the ordinary course of business
consistent with past practice) the services of the Company Employees, (iii) use
commercially reasonable efforts to maintain the good will of customers and other
Persons with whom the Company does business or provides services or with whom
the Company otherwise has significant business relationships, (iv) continue all
current sales, marketing and promotional activities in the ordinary course and
(v) continue capital expenditures and maintenance in the ordinary course;

(b)(i) maintain its books and records in the usual, regular and ordinary manner
(ii) not permit any material change in the management practices of the Business
(including any pricing, investment, accounting, financial reporting, or Tax
practice or policy) and (iii) not change in any material way the manner of
determining or the amounts paid or payable by the Company to any Affiliates of
Seller; and

(c) promptly following receipt thereof to give the Buyer copies of any notice
received from any Governmental Body or other Person alleging any violation of
any law or regulation.

7.5. Employee Matters. Other than in the ordinary course, the Company will
refrain from directly or indirectly:

(a) Making any material increase in the salary, wages or other compensation of
any Company Employee; or

(b) Adopting, entering into, amending, modifying or terminating (partially or
completely) any Benefit Plan, except to the extent required by applicable law
and, in the event compliance with legal requirements presents options, only to
the extent that the option that the Seller believes is commercially reasonable.

 

29



--------------------------------------------------------------------------------

7.6. Certain Restrictions. Except as specifically provided for in this
Agreement, the Company will not directly or indirectly:

(a) Create, incur, assume or guarantee any indebtedness in excess of $100,000;

(b) Conduct the management practices of the Company (including, without
limitation any pricing, investment, accounting, and financial reporting,
policies, collection of receivables, credit practices, payment of payables,
allowance or Tax practice or policy of the Company or any method of calculating
any bad debt, contingency or other reserve for accounting, financial reporting
or Tax purposes) other than in the ordinary course;

(c) Fail to pay any payables in a timely manner outside the ordinary course;

(d) Acquire or dispose of any assets or properties other than in the ordinary
course of business, or mortgage, pledge or subject them to any Encumbrance
except for Permitted Encumbrances, or cancel without fair consideration any
material debts or claims owing to or held by it;

(e) Make any capital expenditures or commitments in excess of $25,000 for
additions to property or equipment constituting capital assets;

(f) Make any capital investment in, any loan to, or any acquisition of the
securities or material assets of any other Person or take any steps to
incorporate any subsidiary, outside the ordinary course;

(g) Make any loans or advances to, or guarantees for the benefit of, or enter
into any transaction or agreement with any Affiliate, Company Employee, officer
or director, except for (x) the transactions contemplated by this Agreement or
the other agreements being executed and delivered at the Closing pursuant to the
terms hereof, and (y) advances and other employee arrangements in the ordinary
course of business;

(h)(A) Enter into any Contract (1) out of the ordinary course of business or (2)
restricting in any respect the conduct of the Business as presently conducted,
(B) make any loans (other than advances for travel and business expenses
incurred in the ordinary course of business), (C) make any material
distributions of property, or (D) settle or compromise any material litigation;
or

(i) Enter into any transaction or Contract except on an arm’s-length basis in
the ordinary course of the Business.

 

30



--------------------------------------------------------------------------------

ARTICLE 8

ADDITIONAL AGREEMENTS

8.1. Employee Matters.

(a) The Buyer shall, effective upon the Closing, make or cause the Company to
make, offers of at-will employment to all of the current employees of the
Company listed on Section 5.14 of the Disclosure Schedule and not a party to an
Employment Agreement (collectively, the “Business Employees”). Each such offer
of employment shall be (i) for a position with substantially similar job
responsibilities as held by such employee immediately prior to the Closing,
(ii) at not less than the same wages and salaries (including bonuses or similar
compensation) as were paid to such Business Employee immediately prior to the
Closing, and (iii) beginning with the benefit plan open enrollment period of the
Buyer commencing on August 1, 2012, with employee benefits that are
substantially similar to the benefits provided to the Buyer’s existing employees
as of the date hereof and as summarized on Exhibit B attached hereto. The Buyer
shall, and shall cause the Company or any other Affiliate of Buyer to, take all
such actions as are or shall be reasonably necessary to ensure that the Business
Employee’s past service with the Company shall be considered as service with the
Buyer or its Affiliates for vesting or eligibility purposes under any Benefit
Plan maintained by Buyer or any of its Affiliates in which the Business
Employees would be entitled to participate.

(b) Following the Closing Date, the Buyer shall, or shall cause the Company to,
continue to employ and maintain the Business Employees in the manner set forth
in paragraph (a) above, provided, however, that none of the Buyer, the Company
nor any other Affiliate of the Buyer shall be prohibited from imposing on the
Business Employees the same standards of conduct and performance applicable to
the Buyer’s existing employees and taking action in the normal course (including
termination) as shall be consistent with such standards.

(c) On the first (1st) anniversary of the Closing Date, the Company shall make,
or shall cause to be made, stay bonus payments in an amount equal to Five
Thousand and No/100ths Dollars ($5,000) to each Business Employee then employed
by the Buyer, the Company or any other Affiliate of the Buyer.

(d) Concurrent with the Closing, the Company shall make a lump sum payment to
each of the Business Employees and the Management Employees equal to the amount
of the accrued but unused vacation time of each such employee as of the Closing
Date.

8.2. Transfer Taxes. Any real property transfer Tax, stamp Tax, stock transfer
Tax, or other similar Tax incurred as a result of the transactions contemplated
by this Agreement, and any penalties or interest with respect to such Taxes
shall be paid by the Buyer. The Seller and

 

31



--------------------------------------------------------------------------------

the Buyer agree to cooperate with respect to the filing of any returns with
respect to such Taxes, including promptly supplying any information in their
possession reasonably necessary to complete such returns. Each party shall use
reasonable efforts to avail itself of any available exemptions from any such
Taxes or fees, and to cooperate with the other parties in providing any
information and documentation that may be necessary to obtain such exemptions.

8.3. Cooperation. From time to time, as and when requested by any party hereto
and at such party’s expense, any other party shall execute and deliver, or cause
to be executed and delivered, all such documents and instruments and shall take,
or cause to be taken, all such further or other actions as the requesting party
may reasonably deem necessary or desirable to evidence and effectuate the
transactions contemplated by this Agreement.

8.4. Disclosure Generally. All exhibits and schedules attached hereto are
incorporated herein and expressly made a part of this Agreement as though
completely set forth herein. All references to this Agreement herein or in any
of the exhibits or schedules shall be deemed to refer to this entire Agreement,
including all exhibits and schedules. The specification of any dollar amount in
the representations and warranties contained in this Agreement or the inclusion
of any specific item in the schedules hereto is not intended to imply that such
amounts, or higher or lower amounts, or the items so included, or other items,
are or are not required to be disclosed or are within or outside of the ordinary
course of business, and neither party shall use the fact of the setting forth of
such amounts or the fact of the inclusion of any such item in the schedules in
any dispute or controversy with any party as to whether any obligation, item or
matter not described herein or included in a schedule hereto is or is not
required to be disclosed (including, without limitation, whether such amounts or
items are required to be disclosed as material) or in the ordinary course of
business for the purposes of this Agreement. The information contained in the
schedules hereto is disclosed solely for the purposes of this Agreement, and no
information contained therein shall be deemed to be an admission by any party
hereto to any third party of any matter whatsoever, including of any violation
of law or breach of any agreement.

8.5. Acknowledgment by the Buyer. The Buyer acknowledges that it has conducted
to its satisfaction, an independent investigation and verification of the
financial condition, results of operations, assets, liabilities, properties and
projected operations of the Company and the Business and, in making its
determination to proceed with the transactions contemplated by this Agreement,
the Buyer has relied on the results of its own independent investigation and
verification and the representations and warranties of the Seller and the
Company expressly and specifically set forth in this Agreement. SUCH
REPRESENTATIONS AND WARRANTIES BY THE SELLER AND THE COMPANY CONSTITUTE THE SOLE
AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY TO
BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND BUYER
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL OTHER REPRESENTATIONS AND
WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED (INCLUDING, BUT NOT LIMITED
TO, ANY RELATING TO THE FUTURE OR HISTORICAL FINANCIAL CONDITION, RESULTS OF
OPERATIONS, ASSETS OR LIABILITIES OF THE COMPANY) ARE SPECIFICALLY

 

32



--------------------------------------------------------------------------------

DISCLAIMED BY THE SELLER AND THE COMPANY. No claim shall be brought or
maintained by the Company or the Buyer or their respective successors or
permitted assigns (and the Buyer agrees that it shall not cause or permit the
Company to bring any such claim) against any officer, director or employee
(present or former) of the Company or against the Seller or their respective
Affiliates, and no recourse shall be sought or granted against any of them,
based upon any alleged actions or inactions occurring prior to the Closing,
except to the extent based upon the breach of any of the representations,
warranties or covenants of such party set forth or contained in, this Agreement
or any certificate delivered hereunder.

8.6. Retention of Records and Post Closing Access. For a period of at least
seven (7) years after the Closing, the Buyer shall, or shall cause the Company
to, maintain all books and records maintained by the Company prior to the
Closing and shall not destroy any of them without first offering the Seller the
opportunity to take possession thereof. The Buyer shall permit and shall cause
the Company to permit, the Seller and its representatives and agents reasonable
access to all such books and records of the Company for the purpose of obtaining
information relating to periods on or prior to the Closing Date, upon reasonable
notice by the Seller and on terms not disruptive to the business, operation or
employees of the Company, to assist the Seller in (i) completing any regulatory
filings or financial statements required to be made by the Seller after the
Closing Date, (ii) defending any litigation or other claim or dispute,
(iii) complying with requests made by any Governmental Body or (iv) for any
other reasonable business purpose. All costs and expenses of the Seller
resulting from access to and use of such books and records, including legal and
accounting services, shall be the responsibility of and borne solely by the
Seller.

8.7. Reserves.

(a) Calculation of Loss Reserve Variance. Not later than thirty (30) days prior
to the seventeen (17) month anniversary of the Closing Date, the Buyer and the
Seller shall jointly engage an independent actuarial firm which shall be
mutually acceptable to both the Buyer and the Seller and which has not, within
the two (2) years preceding such engagement, provided any services for
compensation to either the Buyer or the Seller (the “Independent Actuary”). The
Independent Actuary shall determine with respect to the Subsidiary its best
estimate amount of Loss Reserves which, in the opinion of the Independent
Actuary reached in accordance with Generally Accepted Actuarial Principles and
Methodologies, are adequate for the business of the Subsidiary as at the
seventeenth (17) month anniversary of the Closing Date (the “Initial Best
Estimate”) provided that the Company shall provide all information reasonably
requested by the Independent Actuary on a timely basis. Not later than the
twenty-seventh (27th) day of the eighteenth (18th) month following the Closing,
the Independent Actuary shall deliver to the Buyer and the Seller a revised
calculation of the Initial Best Estimate made as at the twenty-first (21st) day
of such month (the “Reserve Valuation Date”) taking into account developments
occurring since the calculation of the Initial Best Estimate (such amount, the
“Actuary’s Final Best Estimate”) The Independent Actuary shall compare the
Actuary’s Final Best Estimate to the Reserve Amount as at the Reserve Valuation

 

33



--------------------------------------------------------------------------------

Date (the “Carried Reserves”). The Independent Actuary shall determine the
variance between the Carried Reserves and the Actuary’s Final Best Estimate (the
“Variance”) by subtracting the Actuary’s Final Best Estimate from the Carried
Reserves.

(b) Reserve Redundancy. If the Variance is a positive number (i.e., the Carried
Reserves exceed the Actuary’s Final Best Estimate), the Seller shall be entitled
to be indemnified for fifty percent (50%) of such Variance as provided for in
Article 11 (a “Reserve Redundancy”).

(c) Reserve Deficiency. If the Variance is a negative number (i.e., the Carried
Reserves are less than the Actuary’s Final Best Estimate) (a “Reserve
Deficiency”), the Buyer shall be entitled to be indemnified therefor pursuant to
Article 11.

(d) Salvage and Subrogation. From and after the Closing, the Buyer shall be
obligated to take commercially reasonable efforts to make salvage efforts and/or
obtain subrogation recoveries with respect to losses paid or payable by the
Subsidiary. Any amounts collected or receivable in accordance with GAAP from
such salvage and/or subrogation efforts are referred to as “Recovery Amounts”.
Any Recovery Amounts collected or receivable in accordance with GAAP during the
period from the Closing Date and extending to and including the Reserve
Valuation Date shall be credited to the Carried Reserves. Any Recovery Amounts
collected or receivable in accordance with GAAP after the Reserve Valuation Date
shall be allocated as follows:

(i) In the event that the Independent Actuary determines the existence of a
Reserve Redundancy, Buyer shall be entitled to retain fifty percent (50%) of the
Recovery Amounts received after the Reserve Valuation Date and shall pay as
promptly as practicable, but in no event later than twenty (20) days, to the
Seller the remaining fifty-percent (50%) of such Recovery Amounts; and

(ii) In the event that the Independent Actuary determines the existence of a
Reserve Deficiency, the Buyer shall pay as promptly as practicable, but in no
event later than twenty (20) days, to the Seller one hundred percent (100%) of
the Recovery Amounts received after the Reserve Valuation Date, until such
amounts paid under this subparagraph (d)(ii) equal the amount of the Reserve
Deficiency, and thereafter, any further Recovery Amounts shall be allocated in
the manner provided for above in subparagraph (d)(i).

8.8. Certain Covenants of the Buyer. During the Earnout Period, the Buyer shall:
(i) cause costs and expenses of it and its Affiliates that are allocated to the
Company to be allocated to the Company in good faith; on a basis consistent with
the allocation of such costs among it and its other Affiliates, including, where
such costs and expenses relate to the surety business in particular, consistent
with the allocation of costs among its Affiliates other than the Company engaged
in the surety business; in compliance with applicable law and regulation; and in

 

34



--------------------------------------------------------------------------------

accordance with GAAP; and (ii) conduct its operations and those of its
Affiliates (including the Company) in a good faith manner so as not to impair
the Seller’s right to receive any amount of the Deferred Purchase Price to which
it is entitled hereunder.

8.9. Delivery of Quarterly and Interim Financial Statements. The Seller agrees
to deliver to the Buyer as promptly as practicable following their completion,
but not later than 45 days from March 31, 2012 in the case of (i) below and not
later than 15 days from May 31, 2012, in the case of (ii) below: (i) the
unaudited quarterly balance sheet of the Company dated as of March 31, 2012, and
the related unaudited statements of operations, stockholders’ equity and cash
flows for the quarter then ended, prepared in accordance with GAAP; and (ii) the
unaudited balance sheet of the Company dated as of May 31, 2012, and the related
unaudited statements of operations, stockholders’ equity and cash flows for the
five month period then ended, prepared in accordance with GAAP.

8.10. Reinsurance. During the Earnout Period, Buyer shall not, and shall not
permit any of its Affiliates, to make any material change to Buyer’s or any of
Buyer’s Affiliates’ reinsurance program (including, without limitation, ceding
percentages and ceding commissions) with respect to the Bluestone Premium, other
than changes that directly relate to changes in the risk profile of the
Bluestone Premium.

ARTICLE 9

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

The obligations of the Buyer under this Agreement shall, at the option of the
Buyer, be subject to the satisfaction, of the following conditions:

9.1. Representations and Warranties. Each of the representations and warranties
made by the Seller and the Company in this Agreement shall be true and correct
in all respects on and as of the Closing Date as though such representations and
warranties had been made on and as of the Closing Date, except where the failure
of such representation or warranty to be true and correct would not have a
Material Adverse Effect.

9.2. Performance. The Seller and the Company shall have performed and complied
with, in all material respects, each agreement, covenant and obligation required
by this Agreement to be so performed or complied with by the Seller and the
Company at or before the Closing.

9.3. Closing Certificates. The Company shall have delivered to the Buyer a
certificate, dated the Closing Date certifying to the Company’s fulfillment of
the conditions in Sections 9.1 and 9.2 hereof and the Seller shall have
delivered to the Buyer a certificate, dated the Closing Date certifying to the
Seller’s fulfillment of the conditions in Section 9.1 and 9.2 hereof.

 

35



--------------------------------------------------------------------------------

9.4. Orders and Laws. There shall not be in effect on the Closing Date any Court
Order, law or regulation restraining, enjoining or otherwise prohibiting or
making illegal the consummation of any of the transactions contemplated by this
Agreement.

9.5. Regulatory Consents and Approvals. All consents, approvals and actions of,
filings with and notices to any Governmental Body necessary to permit the Buyer,
the Seller and the Company to perform their obligations under this Agreement and
to consummate the transactions contemplated hereby (i) shall have been duly
obtained, made or given, (ii) shall not be subject to the satisfaction of any
condition that has not been satisfied or waived and (iii) shall be in full force
and effect, and all terminations or expirations of waiting periods imposed by
any Governmental Body necessary for the consummation of the transactions
contemplated by this Agreement shall have occurred.

9.6. Third Party Consents. All consents required to be obtained by the Seller or
the Company for the consummation of the transaction provided for in this
Agreement where the failure to obtain such consent will have a Material Adverse
Effect (i) shall have been obtained, (ii) shall be in form and substance
reasonably satisfactory to the Buyer, (iii) shall not be subject to the
satisfaction of any condition that has not been satisfied or waived and
(iv) shall be in full force and effect.

9.7. Deliveries. The Company and the Seller shall have delivered to the Buyer
the Seller Ancillary Agreements and the Company Ancillary Agreements and all
other documents and agreements to be delivered by the Seller and the Company
pursuant to this Agreement at or prior to Closing.

9.8. No Material Adverse Effect. Since the date of this Agreement, there shall
not have been a Material Adverse Effect.

ARTICLE 10

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

The obligations of the Seller under this Agreement shall, at the option of the
Seller, be subject to the satisfaction, of the following conditions:

10.1. Representations and Warranties. Each of the representations and warranties
made by the Buyer in this Agreement shall be true and correct in all material
respects on and as of the Closing Date as though such representations and
warranties had been made on and as of the Closing Date.

10.2. Performance. The Buyer shall have performed and complied with, in all
material respects, each agreement, covenant and obligation required by this
Agreement to be so performed or complied with by the Buyer at or before the
Closing.

 

36



--------------------------------------------------------------------------------

10.3. Closing Certificate. The Buyer shall have delivered to the Seller a
certificate, dated the Closing Date certifying to the Buyer’s fulfillment of the
conditions in Sections 10.1 and 10.2 hereof.

10.4. Orders and Laws. There shall not be in effect on the Closing Date any
Court Order, law or regulation restraining, enjoining or otherwise prohibiting
or making illegal the consummation of any of the transactions contemplated by
this Agreement.

10.5. Regulatory Consents and Approvals. All consents, approvals and actions of,
filings with and notices to any Governmental Body necessary to permit the Buyer,
the Seller and the Company to perform their obligations under this Agreement and
to consummate the transactions contemplated hereby (i) shall have been duly
obtained, made or given, (ii) shall not be subject to the satisfaction of any
condition that has not been satisfied or waived and (iii) shall be in full force
and effect, and all terminations or expirations of waiting periods imposed by
any Governmental Body necessary for the consummation of the transactions
contemplated by this Agreement shall have occurred.

10.6. Third Party Consents. All consents required to be obtained by the Buyer
for the consummation of the transaction provided for in this Agreement (i) shall
have been obtained, (ii) shall be in form and substance reasonably satisfactory
to the Seller, (iii) shall not be subject to the satisfaction of any condition
that has not been satisfied or waived and (iv) shall be in full force and
effect.

10.7. Deliveries. The Buyer shall have delivered to the Seller the Buyer
Ancillary Agreements and all other documents and agreements to be delivered by
the Buyer at or prior to Closing.

ARTICLE 11

INDEMNIFICATION

11.1. Indemnification by the Seller. The Seller agrees to indemnify and hold
harmless each Buyer Group Member from and against any and all Losses and
Expenses incurred by such Buyer Group Member in connection with or arising from:

(a) any breach by the Seller of any of the Seller’s covenants or agreements in
this Agreement;

(b) any breach by the Company of any of the Company’s covenants or agreements in
this Agreement;

(c) any failure by the Seller to perform any of the Seller’s obligations in this
Agreement;

 

37



--------------------------------------------------------------------------------

(d) any failure by the Company to perform any of the Company’s obligations in
this Agreement;

(e) any breach of any warranty or the inaccuracy of any representation made by
the Seller or the Company and contained in this Agreement or in any certificate
delivered by or on behalf of the Seller or the Company pursuant hereto; and

(f) any Reserve Deficiency in the Subsidiary’s Carried Reserves at the Reserve
Valuation Date as provided for in Section 8.7(c).

11.2. Indemnification by the Buyer. The Buyer agrees to indemnify and hold
harmless each Seller Group Member from and against any and all Losses and
Expenses incurred by such Seller Group Member in connection with or arising
from:

(a) any breach by the Buyer of any of its covenants or agreements in this
Agreement;

(b) any failure by the Buyer to perform any of the Buyer’s obligations in this
Agreement;

(c) any breach of any warranty or the inaccuracy of any representation made by
the Buyer and contained in this Agreement or in any certificate delivered by or
on behalf of the Buyer pursuant hereto;

(d) any claim or suit brought against any Seller Group Member at any time after
the Closing relating to actions taken by the Buyer or the Company after the
Closing other than (i) any claim or action by the Buyer pursuant to Section 11.1
or (ii) any claim or action to the extent that the Seller is, or would be,
obligated to indemnify the Buyer under Section 11.1; and

(e) any Reserve Redundancy in the Subsidiary’s Carried Reserves at the Reserve
Valuation Date as provided for in Section 8.7(c) or any payment provided for in
Section 8.7(d).

11.3. Limitations on Indemnification.

(a) The Buyer shall not be entitled to seek indemnification pursuant to this
Agreement or otherwise, unless the Loss or Expense, together with all other such
Losses and Expenses exceeds Two Hundred Thousand and No/100ths Dollars (the
“Threshold”). Once the Threshold has been exceeded, the Buyer shall be entitled
to indemnification pursuant to this Agreement for the entire amount of such
Losses and Expenses in excess of the Threshold, subject to the limitations of
Section 11.3(b) below.

(b) The Seller’s aggregate liability for Losses, Expenses and any Reserve
Deficiency shall not exceed Two Million and No/100ths Dollars ($2,000,000.00);

 

38



--------------------------------------------------------------------------------

provided, however, that Seller’s obligations for any Losses and Expenses related
to (i) a breach of the representation in Section 4.1 (‘Authorization’),
Section 4.3 (Capital Stock) and in Section 5.9 (Taxes), or (ii) arising from
fraud by the Seller, shall be unlimited.

(c) A claim for indemnification for breach of any representation, warranty or
covenant in this Agreement may be made only during the period that such
representation, warranty or covenant survives as provided in Section 13.1.

(d) Any amounts then remaining in the Escrow Account shall be paid to the Seller
on the eighteen (18) month anniversary of the Closing (the “Escrow Release
Date”)

11.4. Indemnification Procedures.

(a) Except as provided in Section 11.4(e) and (f) any Person making a claim for
indemnification pursuant to Article 11 (an “Indemnified Party”) must give the
Person from whom indemnification is sought (an “Indemnifying Party”) written
notice of such claim describing such claim in reasonable detail and the nature
and amount of such Losses and the basis upon which such indemnification is being
sought (an “Indemnification Claim Notice”) promptly after the Indemnified Party
receives any written notice of any action, lawsuit, proceeding, investigation or
other claim (a “Proceeding”) against or involving the Indemnified Party by a
Governmental Body or other third party or otherwise discovers the liability,
obligation or facts giving rise to such claim for indemnification; provided that
the failure to notify or delay in notifying an Indemnifying Party will not
relieve the Indemnifying Party of its obligations to indemnify, except to the
extent that (and only to the extent that) such failure shall have caused the
damages for which the Indemnifying Party is obligated to be greater than such
damages would have been had the Indemnified Party given the Indemnifying Party
prompt notice hereunder.

(b) With respect to the defense of any Proceeding against or involving an
Indemnified Party, at its option an Indemnifying Party may assume control of
such defense and appoint as lead counsel of such defense any legal counsel
selected by the Indemnifying Party and the Indemnified Party will use it
commercially reasonable efforts to cooperate and assist the Indemnifying Party.

(c) The Indemnified Party will be entitled to participate in the defense of such
claim and to employ counsel of its choice for such purpose at its own expense;
provided that, if the Indemnified Party reasonably believes that there exists a
conflict of interest which, under applicable principles of legal ethics, would
prohibit a single legal counsel from representing both the Indemnified Party and
the Indemnifying Party in such Proceeding, the Indemnifying Party shall bear the
cost of such separate counsel, but in no event shall the Indemnifying Party bear
the cost of more than one such separate counsel.

 

39



--------------------------------------------------------------------------------

(d) The Indemnifying Party will not (i) enter into any settlement of any claim
or Proceeding that does not include a complete release of the Indemnified Party
from all liability with respect thereto or that imposes any liability or
obligation on the Indemnified Party or (ii) cease to defend any claim or
Proceeding which such party is defending in accordance with the provisions of
this Article 11 without first obtaining the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld).

(e) On the Escrow Release Date, any Reserve Deficiency shall be paid to the
Buyer from the Escrow Account to the extent that funds remain in the Escrow
Account.

(f) On the Escrow Release Date, the Buyer shall pay to the Seller 50% of any
Reserve Redundancy.

11.5. Treatment of Indemnification Payments. Amounts paid to or on behalf of the
Buyer or the Seller as indemnification hereunder shall be treated as adjustments
to the Cash Purchase Price.

11.6. Determination of Loss Amount. The amount of any Loss subject to
indemnification under Sections 11.1 and 11.2 shall be calculated net of (i) any
Tax Benefit inuring to the Indemnified Party on account of such Loss, (ii) any
insurance proceeds received by the Indemnified Party on account of such Loss and
(iii) any accrual with respect thereto on the Financial Statements or the
Balance Sheet. If the Indemnified Party receives a Tax Benefit after an
indemnification payment is made to it, the Indemnified Party shall promptly pay
to the Person or Persons that made such indemnification payment the amount of
such Tax Benefit at such time or times as and to the extent that such Tax
Benefit is realized by the Indemnified Party. For purposes hereof, “Tax Benefit”
shall mean any refund of Taxes paid or reduction in the amount of Taxes which
otherwise would have been paid, in each case computed at the highest marginal
tax rates applicable to the recipient of such benefit. The Indemnified Party
shall seek full recovery under all insurance policies covering any Loss to the
same extent as they would if such Loss were not subject to indemnification
hereunder. In the event that an insurance or other recovery is made by any
Indemnified Party with respect to any Loss for which any such Person has been
indemnified hereunder, then a refund equal to the aggregate amount of the
recovery shall be made promptly to the Person or Persons that provided such
indemnity payments to such Indemnified Party.

11.7. Remedies. After the Closing, Sections 11.1 and 11.2 shall constitute the
parties’ sole and exclusive remedy for any and all Losses, Expenses or other
claims for monetary damages relating to or arising from this Agreement and the
transactions contemplated hereby including, without limitation, with respect to
any breach of any representation, warranty or covenant contained in this
Agreement. The parties may not seek to avoid the various limitations on
liability set forth in this Article 11 by seeking damages for tort or pursuant
to any other theory of liability. This section shall in no way (i) limit the
parties’ right to seek any equitable remedy which does not seek monetary
damages, including temporary restraining orders, injunctions and specific
performance or (ii) limit the parties, rights under the Ancillary Agreements.

 

40



--------------------------------------------------------------------------------

ARTICLE 12

TERMINATION

12.1. Termination. Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated at any time prior to the
Closing:

(a) by the written consent of all the parties hereto;

(b) by any party hereto if the Closing shall not have occurred on or before
September 30, 2012 (or such later date as may be mutually agreed to by the Buyer
and the Seller); provided, however, that the right to terminate this Agreement
under this Section 12.1(b) shall not be available to the party whose failure to
fulfill any obligation under this Agreement has been the cause of or resulted in
the failure of the Closing to occur on or before such date;

(c) by the Buyer (provided that the Buyer is not then in material breach of any
representation, warranty, covenant or other agreement contained herein) in the
event of any breach by the Seller of any of its agreements, representations, or
warranties contained herein which breach would result in the failure to satisfy
any condition set forth in Sections 9.1, 9.2 and 9.8, and such breach shall be
incapable of being cured or the Seller shall have failed to cure such breach
within thirty (30) days after receipt of written notice from the Buyer
requesting such breach to be cured; or

(d) by the Seller (provided that the Seller is not then in material breach of
any representation, warranty, covenant or other agreement contained herein) in
the event of any material breach by the Buyer of any of its agreements,
representations, or warranties contained herein which breach would result in the
failure to satisfy any condition set forth in Sections 10.1 and 10.2, and such
breach shall be incapable of being cured or the Buyer shall have failed to cure
such breach within thirty (30) days after receipt of written notice from the
Seller requesting such breach to be cured.

12.2. Notice of Termination. Any party desiring to terminate this Agreement
pursuant to Section 12.1 shall give written notice of such termination to the
other parties to this Agreement.

12.3. Effect of Termination. In the event that this Agreement shall be
terminated pursuant to this Article 12, all further obligations of the parties
under this Agreement shall be terminated without further liability of any party
to the other, except that the provisions with respect to this Section 12.3 and
Article 13 and the Confidentiality Agreement shall continue to apply following
any such termination. Nothing herein shall relieve any party from liability for
its breach of this Agreement.

 

41



--------------------------------------------------------------------------------

ARTICLE 13

GENERAL PROVISIONS

13.1. Survival of Obligations. All representations and warranties contained in
this Agreement shall survive the Closing for a period of eighteen (18) months
following the Closing and no claim for indemnification hereunder for breach of
any such representation or warranty may be made after such eighteen (18) month
period, provided, however, that (i) the representations and warranties contained
in Section 4.1 (Authorization) shall survive until the third (3rd) anniversary
of the Closing, (ii) the representations and warranties contained in Section 5.9
(Taxes) shall survive until the applicable statute of limitations has expired,
and (iii) the representations and warranties contained in Section 4.3 (Capital
Stock) shall survive in perpetuity. Notwithstanding the foregoing, the
representations and warranties herein will continue to survive if an
Indemnification Claim Notice shall have been given under Section 11.3 on or
prior to such termination date, until the related claim for indemnification has
been satisfied or otherwise resolved.

13.2. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered or
delivered by facsimile, one day after deposit with Federal Express or similar
reputable overnight courier service or three days after being mailed by first
class mail, return receipt requested. Notices, demands and communications to the
Buyer and the Seller shall, unless another address is specified in writing, be
sent to the addresses indicated below:

If to the Buyer, to:

American Safety Holdings Corp.

100 Galleria Parkway, Suite 700

Atlanta, GA 30339

Attention: Joseph D. Scollo, Jr.

Facsimile: 678.718.2647

with a copy to:

American Safety Holdings Corp.

100 Galleria Parkway, Suite 700

Atlanta, GA 30339

Attention: Randolph Hutto

Facsimile: 678.385.9145

 

42



--------------------------------------------------------------------------------

If to Seller, to:

Pearlstein Associates, LLC

211 King Street, Suite 207

Charleston, SC 29401

Attention: David Pearlstein

Facsimile: 843.720.8732

with a copy to:

Locke Lord LLP

111S. Wacker Drive

Chicago, IL 60606

Attention: J. Brett Pritchard

Facsimile: 312.896.6773

or to such other address as such party may indicate by a notice delivered to the
other party hereto.

13.3. Successors and Assigns; Third Party Beneficiaries.

(a) The rights of the parties under this Agreement shall not be assignable
without the prior written consent of the other parties; provided, however, that
Buyer may assign its rights hereunder to an Affiliate without the consent of the
Seller or the Company.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and permitted assigns. Other than with respect to
the provisions of Section 8.1 and the indemnification provisions of Article 11,
nothing in this Agreement, expressed or implied, is intended or shall be
construed to confer upon any Person other than the parties and their successors
and permitted assigns any right, remedy or claim under or by reason of this
Agreement.

13.4. Entire Agreement: Amendments. The Confidentiality Agreement, this
Agreement and the exhibits and schedules referred to herein and the documents
delivered pursuant hereto contain the entire understanding of the parties hereto
with regard to the subject matter contained herein or therein, and supersede all
prior agreements, understandings or letters of intent between or among any of
the parties hereto. This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of the parties hereto.

13.5. Interpretation. Article titles and headings to sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement. The schedules and
exhibits referred to herein shall be construed with and as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein.

 

43



--------------------------------------------------------------------------------

13.6. Equitable Remedies. Each party agrees that the other party would be
irreparably harmed by, and that money damages would not be a sufficient remedy
for, any breach or threatened breach of any provision of this Agreement.
Therefore, in addition to any other remedies available to a party in the event
of such a breach or threatened breach by the other party, a party shall be
entitled to seek specific performance and injunctive or other equitable relief
without the necessity of posting a bond or other undertaking.

13.7. Waivers. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party or parties entitled to
the benefit thereof. Any such waiver shall be validly and sufficiently
authorized for the purposes of this Agreement, as to any party, only if it is
authorized in writing by an authorized representative of such party. The failure
of any party hereto to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

13.8. Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

13.9. Execution in Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile signature pages), each of which
shall be considered an original instrument, but all of which shall be considered
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to
each of the parties hereto.

13.10. Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the internal laws (as opposed to the conflicts of law
provisions) of the State of New York. Each party to this Agreement hereby
consents agrees that the United States District Court for the Southern District
of New York or any other court having situs within the Borough of Manhattan in
New York City shall have jurisdiction to hear and determine any claims or
disputes among the parties pertaining to, arising out of, or relating to this
Agreement or the transactions contemplated hereby. Each party waives any
objection based upon lack of personal jurisdiction, improper venue or forum
nonconveniens.

 

44



--------------------------------------------------------------------------------

13.11. Payment of Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated hereby are consummated,
each party will pay its own costs and expenses incurred in connection with the
negotiation and execution of this Agreement and the closing of the transactions
contemplated hereby.

13.12. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any person.
The use of the word “including” in this Agreement or in any of the agreements
contemplated hereby shall be by way of example rather than by limitation.

13.13. Press Releases and Communications. No press release or public
announcement related to this Agreement or the transactions contemplated hereby,
or prior to the Closing, any other announcement or communication to the
customers or suppliers of the Company, shall be issued or made by any party
hereto without the joint approval of the Buyer and Seller, unless required by
law (in the reasonable opinion of counsel) in which case the Buyer and the
Seller shall have the right to review such press release, announcement or
communication prior to its issuance, distribution or publication.

*    *    *    *    *

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

BUYER: By:  

/s/ Joseph D. Scollo, Jr.

  Joseph D. Scollo, Jr.   President THE COMPANY: By:  

/s/ David Pearlstein

  David Pearlstein   President SELLER: By:  

/s/ David Pearlstein

  David Pearlstein   Manager



--------------------------------------------------------------------------------

Exhibit A

[Form of Pre-Tax Underwriting Income Statement]

 

47



--------------------------------------------------------------------------------

Exhibit A – Pre-Tax Underwriting Income Statement

As of [    ] with respect to Bluestone Premium written from the period beginning
[                    ] and extending to and including [                    ]

 

            As of Quarter End     Year to Date    Earnout Period to Date

Bluestone Premium

     1           

Reinsurance Ceded

     2           

Net Earned Premium

     3           

Acquisition Costs

     4           

Net Losses

     5           

Other Underwriting Expenses

     6           

Pre-Tax Underwriting Income

     7           

Loss Ratio

             %      

Acquisition Cost Ratio

             %      

Underwriting Expense Ration

             %                       

 

 

      

Combined Ratio

             %      

Notes

 

1. As defined in the SPA.

2. As defined in the SPA.

3. As defined in the SPA to mean (1) minus (2).

4. As defined in the SPA.

5. As defined in the SPA.

6. As defined in the SPA.

7. As defined in the SPA to be (3) minus (4), (5) and (6).



--------------------------------------------------------------------------------

Exhibit B

[Summary of Employee Benefits]

 

48



--------------------------------------------------------------------------------

LOGO [g398109g36r90.jpg]

BENEFITS AT A GLANCE

 

Medical Insurance (United HealthCare)

•   Eligible to participate the first of the month following date of hire.

    


 

Cost per Pay Period


(semi-monthly)

High Deductible Health Plan with Health Reimbursement Account:

     HDHP EE Only       $20.49   

•   Calendar year deductible In-Network $1,500 lnd/$3,000 Family

        

Calendar year deductible Out of Network $4,000 Ind/$8,000 Family

        

Plan pays 100% for preventative services and deductible does not apply

     HDHP EE + Spouse       $85.68   

Plan pays 100% for all other services after deductible has been met

        

•   Company Calendar year Health Reimbursement Account Funding: $500

     HDHP EE +         

Individual/$750 Individual + 1/and Family $1,000

     Child(ren)       $76.25   

*Amounts pro-rated by months remaining in calendar for new hires

        

•   Prescriptions: $10 for Tier 1 Drug, $30 for Tier 2 Drug, $50 for Tier 3
Drug.

     HDHP Family       $120.94   

Mail order option available

      Dental lnsurance (United HealthCare)       Eligible to participate the
first of the month following date of hire.         

PPO High Option Plan – Deductible: $50 Ind/$150 Family

     EE Only       $4.94   

Preventative Care: 100%

     EE + Spouse       $9.48       Basic Services: 80% After Deductible      EE
+ Child(ren)       $11.95    Major Services: 50% After Deductible      Family   
   $16.49 •    Orthodontia: 50% with $1,000 Lifetime Max.          •    Maximum
Annual Benefit: $1,000       Vision Care (EyeMed)          •    Eligible to
participate the first of the month following date of hire.          •    Exam
Co-pay: $10, Lenses Co-pay: $25      EE Only       $3.59    •    Exam with
dilation 1/12 months      EE + 1       $6.78    •    Frame allowance: $100 every
24 months (standard plastic lenses)      EE + 2 or more       $9.93   
•    Contact lense allowance: $115 every 12 months       Flexible Spending
Accounts       •    Dependent Care Account: Contribution up to $5,000/year
pre-tax, $2,500 if married and filing separate tax returns.       •    Medical
Reimbursement Account: Contribution up to $5,000/year pre-tax.      Varies      
401(k) Plan       •    Join the first of the quarter following 30 days of
employment. Contribute up to 92% of your pay pre-tax (subject to IRS limits).
Guaranteed match of dollar per dollar for the first 3%, then 50 cents to every
dollar for the next 2% you contribute. Match is made on an annual basis
following year-end. Immediate vesting.          •    Roth 401K option for
after-tax savings included in 401K plan.       Deferred Compensation Plan – For
Eligible Qualified Executives          •    Provides tax-advantaged savings
opportunities including pre-tax voluntary contributions,         

tax-deferred earnings, attractive investment options and flexible payment
options.

      Group Term Life lnsurance (Unum)          •    Benefit equals 1 times your
annual salary up to $100,000 with a minimum of $50,000      Company Paid      
  

coverage

      Supplemental Life lnsurance (Unum)          •    You select benefit amount
for you, spouse and children. Employee benefits from      Varies based on age   
     

$10,000 to $500,000. Guarantee issue amount of $110,000 for employee and $25,000

     & benefit amt.         

for spouse. Child(ren) eligible for coverage in increments of $2,000 to max of
$10,000.

     chosen.       Accidental Death & Dismemberment lnsurance (Unum)       •   
Benefit equals 1 times your annual salary up to $100,000 with a minimum of
$50,000 coverage      Company Paid



--------------------------------------------------------------------------------

LOGO [g398109g36r90.jpg]

 

Short Term Disability lnsurance (Unum)   

•   Monthly benefit amount equals 60% of salary to a maximum of $1,500 per week
to a

   Company Paid

 maximum of 90 days after 14-day waiting period.

   Long Term Disability lnsurance (Unum)   

•   Monthly benefit equals 60% of your salary to a maximum of $8,000. Benefit
available

   Company Paid

 after 90 day waiting period up to age 65.

   Supplemental Long Term Disability lnsurance (Unum)   

•   Benefit amount provides up to 100% income protection above the 60% coverage
of

   Varies based on salary &

group LTD plan. Available at annual open enrollment only.

   smoking status Critical Care, Accident, Whole Life Insurance & Long Term Care
(Unum)    Varies based on age & level of

•   Portable, group rates. Available at annual open enrollment only.

   coverage desired Patient Care/Health Advocate   

•   Service company that resolves billing, claim payment and many other issues
for

   Company Paid

 medical, dental and vision plans.

   Employee Stock Purchase Plan   

•     Join the first of the quarter following 30 days of employment. You may
contribute a minimum of five dollars to purchase ASI stock at a five percent
discount.

   Telecommunicating Program   

•     Telecommuting enables an employee to meet job responsibilities by working
at a location other than the regular office (usually the employee’s home).
Telecommuting allows an employee to work from home on a full time basis as part
of his/her employment agreement at time of hire or to work from home on a part
time basis (one or two days per week) or on an as needed basis. Approval from
management is required for this program.

   Work - Life Balance Employee Assistance Program (Unum)   

•   24-hour access to professional advice for you and your family, including
face-to-face

   Company Paid

 visits when needed to address life’s daily challenges (emotional well bring,
financial, legal,  addiction, parenting, education concerns and work stresses).

   Global Travel Assistance (Unum)   

•   24-hour professional services to manage any medical or legal emergency when
you and

   Company Paid

your family are traveling.

   Scholar’s ChoiceTM College Savings Program (Colorado Student Obligation Bond
   Authority)   

•     Section 529 plan provides an opportunity to invest in five investment
options on a tax-free basis toward qualified higher education expenses.

   Professional Development   

•   Tuition assistance, in-house training, professional development seminars,
professional

   Company Paid

 certification and licensing.

   Paid Time Off   

•    Paid time off bank of 18, 23 or 28 days based on length of service and/or
position level.

  

Pro-rated based on date of hire. Can roll over up to 10 days each calendar year.
Plus eight paid holidays each year and one Floating Holiday.

  

•    PTO Purchase Program. Employees may buy up to 3 additional PTO days at the
beginning of each year.

   Financial Planning Assistance   

•     Free financial planning provided by Fidelity Investments. Includes
retirement planning, education planning, 401K investment allocation analysis,
estate plan review, life insurance review and mortgage analysis.

   Company Paid Fitness Club Reimbursement   

•     Up to $35 per month reimbursement for use of athletic club of your choice
after a ten visit per month minimum is met.

     



--------------------------------------------------------------------------------

LOGO [g398109g36r90.jpg]

Computer and Wireless Phone Discounts   

•    Discount purchasing of Dell Dimension and Inspiration home and home office
products.

  

•    Discounted access to CDW’s inventory of pre-configured PC and or notebook
systems along with computer peripherals, LCD TV’s and other electronic
peripherals.

  

•    Discounts on Verizon wireless phone service rates.

   Employee Activities and Awards   

•    Annual Family Fun Day, holiday party, casino night, monthly chair massages,
annual health fair, credit union membership, apartment discount service, on-site
dry cleaning service, on-site car wash service and other employee appreciation
events.

  

•    Annual Becky Pressley Award for outstanding performance; and an employee
recognition cash award program.

   Community Service and Support   

•    Community Service Time of 16.00 hours per calendar year given for
participation in various charitable activities organized by the Activities
Committee.

  

•    Matching Gift Program: Company will match dollar for dollar of an
employee’s contributions to a qualified non-profit organization. (Subject to the
Matching Gift Program guidelines.)

  

Note: The information provided in this summary is for informational purposes
only. Prices and benefits are subject to change without notice. All ASI new
hires are provided with the details and current cost of the benefit information.